 

Exhibit 10.3

 

 

EXECUTION COPY

 

MASTER DEVELOPMENT AND DISTRIBUTION AGREEMENT

dated as of August 31, 2005

 

among

MVL FILM FINANCE LLC,

 

MVL PRODUCTIONS LLC,

and

MARVEL STUDIOS, INC.

 

 

 

 

 

Table of Contents

 

Page

 

SECTION 1. DEFINITIONS.

1

SECTION 2. OBLIGATIONS OF THE DEVELOPMENT COMPANY.

20

SECTION 3. MASTER DISTRIBUTOR.

23

SECTION 4. ALLOCATION OF CASH FLOWS.

28

SECTION 5. CONDITION TO EFFECTIVENESS.

29

SECTION 6. REPRESENTATIONS AND WARRANTIES.

29

SECTION 7. COVENANTS.

31

SECTION 8. COPYRIGHTS.

38

SECTION 9. TRADEMARKS.

38

SECTION 10. CREDITS.

39

SECTION 11. INDEMNITIES.

41

SECTION 12. PERFORMANCE SUPPORT.

43

SECTION 13. MISCELLANEOUS.

45

 

 

i

 

 

ANNEXES

Annex 1

[RESERVED]

Annex 2

Form of Laboratory Pledgeholder Agreement

Annex 3

Form of Master Distributor Security Agreement

Annex 4

Form of Production Company Constitutive Documents

Annex 5

Form of Production Services Agreement

Annex 6

Form of Settlement Report

Annex 7

Forms of Completion Bond and Producer’s Completion Agreement

 

SCHEDULES

Schedule 1

List of Approved Completion Guarantors

Schedule 2

Reserved Free TV Rights Obligations

 

 

 

ii

 

 

 

MASTER DEVELOPMENT AND DISTRIBUTION AGREEMENT

MASTER DEVELOPMENT AND DISTRIBUTION AGREEMENT dated as of August 31, 2005 (this
“Agreement”) by and among MVL FILM FINANCE LLC, a Delaware limited liability
company (“MVL”), MVL PRODUCTIONS LLC, a Delaware limited liability company
(“MPROD”), and MARVEL STUDIOS, INC., a Delaware corporation (“Marvel Studios”).

PRELIMINARY STATEMENTS:

WHEREAS, MVL owns certain Film Rights with respect to Marvel characters which it
intends to license to Production Companies, each of which will be engaged
pursuant to a Production Services Agreement to produce a Motion Picture relating
to the Film Rights for a Main Character, Character Title or, if applicable, a
Subsidiary Character;

WHEREAS, MPROD has agreed to undertake on behalf of MVL certain responsibilities
with respect to each such Motion Picture including those relating to
pre-production, development, supervision of production and delivery of Completed
Films (acting in such capacity, the “Development Company”);

WHEREAS, in order to exploit all of the Film Rights with respect to each
Completed Film, MVL desires to license to MPROD such Film Rights, and MPROD
desires to accept such license (acting in such capacity, the “Master
Distributor”); and

WHEREAS, MPROD is a Subsidiary of Marvel Studios and Marvel Studios is expected
to receive substantial direct and indirect benefits from the production and
distribution of Motion Pictures pursuant to this Agreement (which benefits are
hereby acknowledged).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS.

(a)          Defined Terms. As used in this Agreement (including the preamble
and the recitals), the following terms shall have the respective meanings set
forth in this Section 1.

“Access Letter” means a letter agreement, from MPROD to, and agreed and accepted
by, a Preprint Material Holder and agreed and accepted by the Borrower as the
same may from time to time be amended, supplemented or otherwise modified
pursuant to the terms thereof.

“Additional Insureds” has the meaning specified in Section 7(a)(vii).

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or other type of preferential arrangement having the practical effect of a lien
or security interest, or other claim in, of or on any Person’s assets or
properties in favor of any other Person.

 

 

 

“Affiliate” means, as to a Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and polices of a
Person, whether through the ownership of Voting Stock, by contract, or
otherwise.

“Affiliate Producer” has the meaning specified in Section 7(a)(xii).

“Affiliate Producer Fee” means, with respect to a Motion Picture, the producer
fee payable to Marvel Studios (or any Affiliate of Marvel Studios designated by
the Borrower) in an amount equal to $1,500,000 (the “Fixed Producer Fee”), which
amount shall be included in the Direct Negative Costs of such Motion Picture, as
an advance against five percent (5.0%) of the aggregate of the Gross Receipts
and Co-Financing Amounts (the “Back-End Producer Fee”) for such Motion Picture;
provided, however, that no Back-End Producer Fee shall be payable with respect
to any Motion Picture until the 5.0% Participation payable to the related
producer out of the foregoing for such Motion Picture equals the Fixed Producer
Fee.

“Ancillary Documents” means each of the instruments, documents and agreements,
other than the Transaction Documents and Completion Bonds, executed and
delivered from time to time in connection with the Transaction Documents which,
if breached would have a Material Adverse Effect.

“Approvable Distribution Term Change” means, with respect to a Studio
Distribution Agreement, other than with respect to the Reserved Foreign
Distribution Rights and those territories of the world where, or platforms
through which, the Studio Distributor does not directly distribute its own films
(e.g., where the applicable Studio Distributor engages a subdistributor), (i)
any increase in the Participations Cap, (ii) any increase in the distribution
fee payable to the Studio Distributor thereunder from the distribution fee
described in the Paramount Agreement as in effect on the Closing Date, other
than an increase to up to 12.5% with respect to foreign television distribution
by Universal (to the extent Universal serves as the Studio Distributor for a
Picture), (iii) any reduction in the minimum P&A Costs and Expenses required to
be expended by the Studio Distributor thereunder from the minimum P&A Costs and
Expenses required to be expended by Paramount under the Paramount Agreement as
in effect on the Closing Date, (iv) any change in the definition of Gross
Receipts from the definition set forth in the Paramount Agreement in effect on
the Closing Date, which change results in a reduction in Gross Receipts when
compared to the calculation of Gross Receipts before such change, (v) any change
in the definition of P&A Costs and Expenses from the definition set forth in the
Paramount Agreement in effect on the Closing Date, which change results in an
increase in P&A Costs and Expenses, (vi) any change to the auditing rights or
standards from the auditing rights or standards set forth in the Paramount
Agreement in effect on the Closing Date and (vii) any change to Home Video
Distribution which has the effect of allowing home videos to be distributed on a
rental basis before being distributed on a sell-through basis.

“Assignment Agreement” means the Assignment Agreement of even date herewith
between MCI and MRI, as the same may from time to time be amended, supplemented
or otherwise modified pursuant to the terms thereof

 

2

 

 

“Back-End Producer Fee” has the meaning set forth in the definition of
“Affiliate Producer Fee”.

“Back-End Service Fee” has the meaning set forth in the MVL License Agreement.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

(b)          such Person shall generally not pay its debts as such debts become
due or shall admit in writing its inability to pay its debts generally or such
Person shall commence a voluntary case or other proceeding under any applicable
bankruptcy, insolvency, reorganization, debt arrangement, dissolution or other
similar law now or hereafter in effect, or shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee (other than a
trustee under a deed of trust, indenture or similar instrument), custodian,
sequestrator (or other similar official) for, such Person or for any substantial
part of its property, or shall make any general assignment for the benefit of
creditors, or shall be adjudicated insolvent, or admit in writing its inability
to pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors shall vote to implement any of the foregoing.

“Budget” means, with respect to a Motion Picture, the final budget for such
Motion Picture as approved in writing by the applicable Completion Guarantor on
or prior to the date on which the principal photography for such Motion Picture
commences (subject to later increases for Enhancements, if any), which budget
has been prepared by the Development Company in accordance with standard
practices in the United States motion picture industry and reflects an estimate
of the Cost to Complete with respect to such Motion Picture, plus a contingency
reserve of no less than ten percent (10%) which may be liquidated during
production in the amount required by the applicable Completion Guarantor, and
which final budget, once so approved, may be increased by MPROD or the
applicable Production Company only if (i) with respect to any Enhancements, the
applicable Completion Guarantor agrees in writing to cover such Enhancements
under the applicable Completion Bond, and (ii) with respect to any Material
Enhancements, the Control Party agrees in writing thereto; provided that, in the
case of clauses (i) and (ii) above, if the amount of such final budget, as so
increased, exceeds $165,000,000, the prior written consent of the Required
Lenders shall also be required.

 

3

 

 

“Cassette” means a Motion Picture Copy in the form of a cassette, cartridge,
videogram, video disc, DVD, tape, or other similar device now known or hereafter
devised and designed to be used in conjunction with a reproduction apparatus
which causes a Motion Picture to be visible on the screen of a television
receiver, television monitor or comparable device now known or hereafter devised
for personal use.

“Character Title” has the meaning set forth in the Assignment Agreement.

“Co-Financing Amount” means, with respect to a Motion Picture, without
duplication, any net amount actually received by MVL with respect to such Motion
Picture on a non-refundable basis, pursuant to a Co-Financing Commitment for
such Motion Picture.

“Co-Financing Commitment” means, with respect to a Motion Picture, each
agreement executed and delivered no later than the Initial Funding with respect
to such Motion Picture (a) as a fixed guaranteed amount in connection with the
Reserved Foreign Distribution Rights, whether paid directly by the licensee or
by a third party advancing or lending funds and taking a security interest in
such rights or (b) as a fixed guaranteed amount in connection with all or a
portion of the Distribution Rights (other than the Reserved Free TV Rights) not
covered under the Studio Distribution Agreement, whether paid directly by the
licensee or by a third party advancing or lending funds and taking a security
interest in such rights or (c) from any so-called “soft money” benefits (e.g.,
sale/leaseback transactions, governmental subsidy/rebate programs, tax
incentives or similar transactions), in each case, with respect to such Motion
Picture, including any sales described in Sections 3(c)(ii) or (iii).

“Co-Financing Lender” means bank or other financial institution which (i) has a
long-term unsecured debt rating of at least “AA-” by S&P and “Aa2” by Moody’s
and a short-term credit rating of at least “A-1” by S&P and “P-1” by Moody’s, or
(ii) is otherwise acceptable to the Control Party.

“Co-Financing Loan Agreement” means, with respect to a Motion Picture, a loan
agreement or other agreement between the Production Services Company or the
Master Distributor with respect to such Motion Picture and a Co-Financing
Lender, secured by all or a portion of the Reserved Foreign Distribution Rights.

“Co-Financing Transaction” means a transaction for a Motion Picture which
results in the availability of a Co-Financing Amount for such Motion Picture.

“Collective Bargaining Agreement” means any agreement, contract or arrangement
with any union or guild or similarly constituted or substitute organization
regarding any rights and/or services and/or personnel utilized in connection
with the development, production (which may include post-production), or
distribution and/or exploitation of a Completed Film.

“Competitor” means any comic book company (such as DC Comics), toy company (such
as Hasbro, Mattel or Applause) or company or firm that licenses out comic book
characters and any parent company or other Affiliate thereof; provided, however,
that for purposes hereof, “Competitor” shall not include any Major Studio other
than any Major Studio which is an Affiliate of DC Comics.

 

4

 

 

“Completed Film” means a “Picture” as defined in the MVL License Agreement, for
which all Adverse Claims arising during the production of such Completed Film
have been released, other than Permitted Liens, and with respect to which the
Studio Distributor has received and accepted all Mandatory Delivery Items (as
defined in the applicable Completion Bond) listed on the Delivery Schedule for
such Picture which are required to enable the Studio Distributor to cause the
initial domestic theatrical wide release thereof to occur, as acknowledged in
writing by the Studio Distributor.

“Completion Bond” means each completion guaranty agreement (including the
principal agreement and standard terms and conditions related thereto and each
other agreement executed pursuant to the terms thereof) that satisfies the
requirements of Section 7(a)(viii).

“Completion Guarantor” means, with respect to a Motion Picture, one of the
surety companies listed on Schedule 1 hereto (as such Schedule is updated from
time to time by the Development Company with the consent of the Control Party)
which issues a Completion Bond for such Motion Picture.

“Constitutive Documents” means, as to a Person, such Person’s certificate of
incorporation, formation or registration (including, if relevant, certificates
of change of name), memorandum of association, articles of association or
incorporation, charter, by-laws, trust deed, partnership, limited liability
company, joint venture or shareholders’ agreement or equivalent documents
constituting the organization or forming of such Person, in each case as the
same may from time to time be amended, supplemented or otherwise modified
pursuant to the terms hereof.

“Cost to Complete” means, with respect to a Motion Picture as of any date of
determination, the anticipated amount of costs and expenses of such Motion
Picture required in order to deliver (a) such Motion Picture as a Completed
Film, including all bond and financing fees, charges and expenses applicable
directly to such Motion Picture, and (b) each item on the Delivery Schedule with
respect to such Motion Picture as specified in the applicable Completion Bond,
as of such date.

“Credit Agreement” means the Credit and Security Agreement of even date herewith
among MVL, as borrower, the entities party thereto from time to time as Lenders,
the Administrative Agent and the Collateral Agent, as the same may from time to
time be amended, supplemented or otherwise modified.

“Deducted At Source” means, with respect to any amount, that a Subdistributor
deducted such amount in calculating the amount payable to the Master Distributor
or otherwise reduced the amount payable to the Master Distributor by such
amount.

“Delivery” has the meaning set forth in the applicable Completion Bond.

“Delivery Schedule” means, with respect to a Motion Picture, the schedule agreed
upon between the Studio Distributor and the Master Distributor, as specified in
the related Completion Bond, containing the items to be delivered to the Master
Distributor which in turn makes Delivery to the Studio Distributor with respect
to such Motion Picture in order for it to be considered a Completed Film and in
connection with the Studio Distributor’s exercise of

 

5

 

 

Distribution Rights that have been granted pursuant to the applicable Studio
Distribution Agreement.

“Development Company” has the meaning specified in the recitals to this
Agreement.

“Direct Negative Cost” means, with respect to a Motion Picture, (i) the
aggregate of all out-of-pocket costs, charges and expenses incurred by the
Development Company, MSI or the applicable Production Company in connection with
the development, preparation, production, post-production, completion and
delivery of such Motion Picture reduced by (ii) any Co-Financing Amounts. Except
as provided in the following sentence, “Direct Negative Cost” shall not include
any overhead costs of MPROD or any Marvel Company. Up to two percent (2%) of the
Direct Negative Cost for a Motion Picture may consist of overhead for MPROD and
any Marvel Company, which amount shall include the costs and expenses, including
the allocable portion of employment compensation and benefits, for incremental
contracted personnel hired by MPROD or any Marvel Company to work principally on
the Motion Pictures being produced for MVL and to perform the obligations of the
Master Distributor hereunder; provided, that the amounts in clause (ii) above
shall not constitute reductions to the Direct Negative Cost of a Motion Picture
for purposes of calculating such two percent (2%) cap. The costs and expenses
described in the preceding sentence shall include costs and expenses under
cost-sharing agreements between MPROD and any Marvel Company under which MPROD
reimburses such Marvel Company for the costs and expenses incurred by such
Marvel Company in providing its employees’ services to MPROD or the applicable
Production Company principally on the Motion Pictures being produced for MVL and
to perform the obligations of the Master Distributor hereunder. Such cost and
expenses shall be calculated based upon the portion of such employees’
employment compensation and benefits accrued by such Marvel Company for the
period during which their services are required by MPROD or the applicable
Production Company (as reasonably estimated by such Marvel Company on an hourly
basis). The foregoing limitation on overhead shall not limit the overhead that
may be charged by the applicable Production Company with respect to any Motion
Picture.

“Distribution Agreement” means each distribution agreement, including each
Studio Distribution Agreement, entered into between the Master Distributor and a
Subdistributor for the purpose of licensing all or a portion of the Distribution
Rights for a Completed Film.

“Distribution Rights” means the following rights, collectively, with respect to
each Completed Film for all Geographical Territories throughout the universe, in
perpetuity, whether now owned or existing or hereafter acquired or created:

(a)          General Rights: The right to release, distribute, exhibit, collect
receipts with respect thereto and exploit such Completed Film from time to time
in any and all media or by any process now known or hereafter developed or
devised, including the right and license under copyright to exercise the rights
of Theatrical Distribution, Theatrical Exhibition, Non-Theatrical Distribution,
Non-Theatrical Exhibition, Free Television Distribution, Free Television
Exhibition, Pay Television Distribution, Pay Television Exhibition, and Home
Video Distribution and Home Video Exhibition, in each case above with respect to
such Completed Film and trailers thereof and excerpts and clips therefrom, in
any and all languages and versions,

 

6

 

 

including dubbed, subtitled and narrated versions, using any form of Motion
Picture Copy, and including:

(i)           Distribution and Exploitation Rights: only in connection with the
distribution and exploitation of such Completed Film, the right, in each case,
in accordance with the MVL License Agreement, including any approval rights of
MRI set forth therein:

(A)         To use and to authorize others to use the title of such Completed
Film;

(B)         To use and perform and to authorize others to use and perform,
synchronized to the Completed Film, any musical material contained in such
Completed Film; and

(C)         To cut, edit, dub, subtitle and alter such Completed Film or any
parts thereof (including, without limitation, to change the title thereof) as
any Subdistributor may deem necessary for the effective marketing, distribution
and exploitation of such Completed Film, solely for the purpose of conforming to
censorship, import permit and other legal requirements, conforming to time
segment or exhibition standards of licensees and exhibitors or creating foreign
language versions.

(ii)          Marketing, Advertising and Publicity Rights: for purposes only of
marketing, advertising and publicizing such Completed Film from time to time in
connection with the distribution and exploitation of such Completed Film, the
right, in each case, in accordance with the MVL License Agreement:

(A)         To publish and license and authorize others to publish in any
language, in any media and in such form as any Subdistributor deems advisable,
synopses, summaries, adaptations, resumes and stories of and excerpts from such
Completed Film, in each such case of no more than 1000 words and not offered for
sale and not in comic book form;

(B)         To use and authorize others to use the name, voice and likeness (and
any simulation or reproduction thereof) of any person appearing in or rendering
services in connection with such Completed Film, subject to the terms of any
agreement with such person;

(C)         To exhibit and authorize others to exhibit in any language by any
media, including radio and television, excerpts and clips from such Completed
Film and from any literary, dramatic or musical material in such Completed Film;
and

(D)         To use and authorize others to use, in any media, including all
print advertising, posters and billboards, all artwork, logos, photographic
stills and other images from such Completed Film and of any character appearing
therein.

 

7

 

 

(b)          Commercial Tie-In Rights: The right to exercise the
“Co-Promotion/Commercial Tie-In Rights”, as defined in the MVL License
Agreement, with respect to such Completed Film.

(c)          Statutory Copyright Revenue Rights: The right to collect Statutory
Copyright Revenues.

(d)          Other Rights. The right to exercise all “Rights” licensed to MVL
under and as defined in the MVL License Agreement with respect to such Completed
Film.

“Dollars” and “$” each means the lawful currency of the United States.

“Enhancement” with respect to any Motion Picture, shall have the meaning set
forth in the applicable Completion Bond for such Motion Picture.

“Excluded Ads” has the meaning specified in Section 10(f).

“Excluded Budget Items” has the meaning set forth in the Completion Bond.

“Film Rights” means, with respect to a Motion Picture, all present and future
rights, title and interest in and to such Motion Picture including the
following:

(a)          all copyrights and applications for copyrights from time to time
with respect to such Motion Picture and all Literary Material upon which such
Motion Picture is based, including the original screenplay for such Motion
Picture, and the right to sue for past, present and future infringements,

(b)          all Distribution Rights from time to time with respect to such
Motion Picture, and

(c)          access rights to the physical materials with respect to such Motion
Picture, subject to the terms of a Laboratory Pledgeholder Agreement.

“Fixed Producer Fee” has the meaning set forth in the definition of “Producer
Fee”.

“Force Majeure” means and includes, with respect to any Person, any accident;
fire; explosion; casualty; epidemic; act of God; earthquake; flood; torrential
rain; strike; walkout; picketing; lock-out; labor controversy or disturbance;
civil disturbance; embargo; riot; act of public enemy or terrorism; war or armed
conflict (whether or not there has been an official declaration of war);
unavailability of essential materials and supplies, equipment, transportation,
power or other essential commodity; failure or delay of any transportation
agency, laboratory, ratings board, including any delays resulting from making
changes to a Motion Picture and resubmitting it to any ratings board as often as
is necessary until the related Production Company obtains the rating, if any,
required pursuant to the “Approved Picture Specifications” (as set forth in the
related Completion Bond), or any other provider of essential supplies, equipment
or other facilities or services; enactment of any law, any judicial or executive
order or decree; the action of any legally constituted authority; the death,
incapacity, unavailability or default (including

 

8

 

 

refusal to perform) of the director or any principal member of the cast or crew;
or any other event or cause of the nature of force majeure beyond the control of
such Person, whether similar or dissimilar to any of the foregoing, which causes
an interruption or suspension of or materially hinders, interferes with or
delays the performance of such Person of its obligations under any agreement.

“Four Wall Engagement” means the Theatrical Exhibition of any Completed Film
pursuant to an arrangement whereby a Subdistributor pays a rental fee for the
right to exhibit such Completed Film in a theater and pursuant to which a
Subdistributor directly controls the collection and disbursement of box office
receipts.

“Free Television Distribution” means, with respect to a Completed Film, the
lease or license of the Distribution Rights to such Completed Film to one or
more Persons with the right to engage in the Free Television Exhibition of such
Completed Film and/or to grant licenses to other Persons to engage in the Free
Television Exhibition and/or subdistribution of Free Television Exhibition of
such Completed Film.

“Free Television Exhibition” means Television Exhibition, other than Pay
Television Exhibition, without any fee being charged to the viewer for the
privilege of unimpaired reception of such exhibition. For purposes of this
definition, any government imposed fees or taxes applicable to the use of
television receivers generally or a regular periodic access, carriage or
equipment fee (but not any optional premium subscription charge or fee paid with
respect to Pay Television Exhibition) paid by a subscriber to a cable television
transmission service or other transmission service or agency for the privilege
of unimpaired reception shall not be deemed a fee charged to the viewer.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.

“Geographical Territory” means any specific geographic area constituting a
territory, nation, country, state, governmental entity or any subdivision
thereof located anywhere in the universe.

“Gross Receipts” means, with respect to a Completed Film, the sum of (i) all
“Gross Receipts” (as defined in the Studio Distribution Agreement) for such
Completed Film and (ii) all non-refundable amounts derived from the exploitation
of the Reserved Distribution Rights for such Completed Film received by MVL to
the extent any such amount is not a Co-Financing Amount for such Completed Film
(e.g., minimum guarantees with respect to the sale of the Reserved Foreign
Distribution Rights or loans made by production lenders secured by the Reserved
Foreign Distribution Rights). Notwithstanding the foregoing, for purposes of
calculating Participations and Residuals payable to any Person, Gross Receipts
shall include Co-Financing Amounts.

“Home Video Distribution” means, with respect to a Completed Film, the lease or
license of such Completed Film to one or more Persons with the right to engage
in the manufacture, distribution, rental and/or sale of Cassettes of such
Completed Film to one or more Persons for Home Video Exhibition of such
Completed Film and/or to engage in the further lease

 

9

 

 

or license of such Completed Film to other Persons with the right to engage in
the manufacture, distribution, rental and/or sale of Cassettes of such Completed
Film for Home Video Exhibition of such Completed Film.

“Home Video Exhibition” means, with respect to a Motion Picture, the non-public
exhibition of such Motion Picture by means of a Cassette in a private residence
for viewing at the place of origin of such exhibition.

“Indemnified Amounts” has the meaning specified in Section 11(a).

“Indemnified Party” means any of MVL, the Lenders, the Administrative Agent, the
Collateral Agent, the Insurer, any replacement Master Distributor appointed
pursuant to Section 3 and their respective Affiliates, officers, directors,
managers, members, general partners, employees, agents and advisors, and
“Indemnified Parties” means all of such Persons, collectively; provided that the
term “Indemnified Party” shall not include any Marvel Company.

“Laboratory Pledgeholder Agreement” means an agreement, in substantially the
form of Annex 2, among MVL, MPROD, the Studio Distributor, one or more foreign
distributors or lenders, a Preprint Material Holder and the Collateral Agent, as
the same may from time to time be amended, supplemented or otherwise modified
pursuant to the terms thereof.

“Law” means any present or future statute or ordinance, whether municipal,
county, state, national or territorial; any executive, administrative or
judicial regulation, order, judgment or decree; any treaty or international
convention; any rule or principle of common law or equity; or any requirement
with force of law, each as amended from time to time.

“Licensed Marks” means the trademarks, service marks, trade names, names, trade
dress, logos, devices and symbols, and any combination thereof, licensed to MVL
pursuant to the MVL License Agreement.

“Literary Material” means written material other than Source Material, whether
published or unpublished, in any form, including a theatrical motion picture
treatment, outline, screenplay, teleplay, story, manuscript, play or otherwise,
upon which a Motion Picture may be based (including any and all drafts thereof),
which has been acquired by MVL either (i) with the proceeds of the Initial
Funding (and on the same financial terms as the Literary Material Option) with
respect to such Motion Picture or (ii) through the exercise of the Literary
Material Option, and which, in each case, may be used solely in connection with
the production of a Motion Picture.

“Literary Material Option” means MVL’s exclusive option commencing on the date
hereof and continuing until the first anniversary of the date on which the
Collateral Agent or the Insurer forecloses on the Collateral to acquire all
written material other than Source Material, whether published or unpublished,
in any form, including a theatrical motion picture treatment, outline,
screenplay, teleplay, story, manuscript, play or otherwise, upon which a Motion
Picture may be based (including any and all drafts thereof) prepared by or for
MPROD prior to the date of foreclosure in connection with any Main Character,
Subsidiary Character, if applicable pursuant to Section 3.2.2 of the MVL License
Agreement, or Character Title that has also been foreclosed upon. The purchase
price for the written material covered by the Literary Material

 

10

 

 

Option with respect to each Main Character, Subsidiary Character, if applicable,
or Character Title shall be equal to MPROD’s direct development costs associated
with the creation of such written material as evidenced by written invoices or
other equivalent documentation (the “Base Price”) plus an overhead amount equal
to five percent (5%) of the Base Price and accrued interest on the Base Price at
the Prime Rate, accruing from the date such direct development costs were
incurred through the date that the Literary Material Option is exercised. The
Literary Material Option may only be exercised with respect to all written
material with respect to each Main Character, Subsidiary Character, if
applicable, or Character Title (e.g., all screenplay drafts not only one draft)
but may be exercised on a Main Character-by-Main Character, Subsidiary
Character-by- Subsidiary Character, if applicable, or Character
Title-by-Character Title basis.

“Main Characters” has the meaning ascribed thereto in the Assignment Agreement.

“Major Studio” means any of the following companies and any of their respective
Affiliates and Subsidiaries: Disney, Universal, Paramount, Sony, Twentieth
Century Fox, Warner Bros., and any other Person approved as such in writing by
MVL and the Control Party.

“Marvel Company” means any of MPROD, Marvel Studios, MEI, MCI, MRI and any
Affiliate or Subsidiary of any of the foregoing, other than MVL.

“Marvel Studios” means Marvel Studios, Inc., a Delaware corporation.

“Master Distributor” has the meaning specified in the preliminary statements to
this Agreement.

“Master Distributor Advances” has the meaning specified in Section 3(f) hereof.

“Master Distributor Default” has the meaning specified in Section 3(h) hereof.

“Master Distributor Security Agreement” means the grant of a security interest
by the Master Distributor in favor of MVL, in substantially the form of Annex 3,
as the same may from time to time be amended, supplemented or otherwise modified
pursuant to the terms thereof.

“Master Distributor Security Agreement Supplement” has the meaning specified in
the Master Distributor Security Agreement.

“Material Adverse Effect” means any changes, effects or conditions that, in the
aggregate, are materially adverse to (a) the benefits, interests, rights or
remedies, respectively and individually, of MVL, MPROD, the Administrative
Agent, the Collateral Agent, the Insurer or any Lender under this Agreement or
the Master Distributor Security Agreement, (b) the business, condition
(financial or otherwise), operations, performance or properties of MVL, or MPROD
(other than as may result solely from the performance of the Completed Films),
(c) the ability of MVL, MPROD or Marvel Studios to perform its obligations under
this Agreement, the Master Distributor Security Agreement or the Studio
Distribution Agreement, or (d) the legality, validity or enforceability of this
Agreement, the Master Distributor Security Agreement, the Studio Distribution
Agreement or any Production Services Agreement.

 

11

 

 

“Material Enhancement” has the meaning specified in Section 3(k).

“MCI” means Marvel Characters, Inc., a Delaware corporation.

“MEI” means Marvel Enterprises, Inc., a Delaware corporation.

“Merchandising Rights” has the meaning specified in the MVL License Agreement.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereof.

“Motion Picture” means pictures of every kind and character whatsoever,
including all present and future technological developments, whether produced by
means of any photographic, electrical, electronic, optical, mechanical or other
processes or devices now known or hereafter devised, and their accompanying
devices and processes whereby pictures, images, visual and aural representations
are recorded or otherwise preserved for projection, reproduction, exhibition, or
transmission by any means or media now known or hereafter devised in such manner
as to appear to be in motion or sequence, including computer generated pictures
and graphics other than video games, in each case, the screenplay for which is
primarily based on one or more Main Characters (including those included within
each Character Title) or Subsidiary Characters pursuant to Section 3.2.2 of the
MVL License Agreement and which when completed will be a Completed Film.

“Motion Picture Copy” means any negative or positive Motion Picture film in any
gauge, video or electronic tape recording, cassette, disc or other physical
material or substance of any kind produced by means of any photographic,
electrical, electronic, optical, mechanical or other process or device now known
or hereafter devised, on or with respect to which a Motion Picture or any part
thereof is printed, imprinted, recorded, reproduced, duplicated or otherwise
preserved.

“MPAA” means the Motion Picture Association of America.

“MPROD” has the meaning specified in the recitation of parties to this
Agreement.

“MRI” means MVL Rights LLC, a Delaware limited liability company.

“Music Royalties” has the meaning specified in the MVL License Agreement.

“MVL License Agreement” means the Exclusive Cross License Agreement of even date
herewith between MRI, as licensor of the Rights (as defined therein), and MVL,
as licensee of the Rights (as defined therein).

“Non-Theatrical Distribution” means, with respect to a Completed Film, the lease
or license of such Completed Film to one or more Persons with the right to
engage in the Non-Theatrical Exhibition of such Completed Film and/or to grant
licenses to other Persons to engage in the Non-Theatrical Exhibition of such
Completed Film.

 

12

 

 

“Non-Theatrical Exhibition” means, with respect to a Completed Film, the
exhibition of such Completed Film using any form of Motion Picture Copy in any
manner (i) in private residences (other than Television Exhibition and Home
Video Exhibition), (ii) on airplanes, trains, ships and other common carriers,
(iii) in schools, colleges and other educational institutions, libraries,
governmental agencies, business and service organizations and clubs, churches
and other religious oriented groups, museums, and film societies (including
transmission of the exhibition by closed circuit within the immediate area of
the origin of such exhibition), and (iv) in permanent or temporary military
installations, shut-in institutions, prisons, retirement centers, offshore
drilling rigs, logging camps, and remote forestry and construction camps
(including transmission of the exhibition by closed circuit within the immediate
area of the origin of such exhibition).

“Obligation” means, with respect to a Person, any obligation of such Person of
any kind, including any liability of such Person on any claim, fixed, contingent
or otherwise, whether or not such claim is discharged, stayed or otherwise
affected by any proceeding of the type referred to in the term “Bankruptcy
Event”.

“Open to the General Public” means, in the case of a Completed Film, being
exhibited on at least one screen in a walk-in or drive-in theater and open for
at least one week to the general public on a regularly scheduled basis where a
fee is charged for admission to view such Completed Film (excluding previews,
premiers, charitable screenings, test-market screenings, screenings for Academy
Award consideration, Theatrical Exhibition for Academy Award qualification, and
other similar special exhibitions of such Completed Film).

“P&A Costs and Expenses” means, with respect to a Completed Film, all “P&A Costs
and Expenses” or “Distribution Costs and Expenses” (as such terms are defined in
each applicable Distribution Agreement) for such Completed Film.

“Paid Ads” has the meaning specified in Section 7(a)(xii)(C).

“Paramount” means Paramount Pictures Corporation, a Delaware corporation.

“Paramount Agreement” means that certain fully executed term sheet between
Paramount and MVL dated as of March 25, 2005, as amended and restated on August
31, 2005, as the same may from time to time be further amended, supplemented or
otherwise modified pursuant to the terms thereof with the written consent of the
Control Party, such consent to be withheld (i) in the case of any Approvable
Distribution Term Change, at the sole discretion of the Control Party, and (ii)
in the case of any proposed modification or waiver to any other provisions, only
in the event the Control Party determines, in its reasonable judgment, that such
amendment, supplement, modification or waiver will have a material adverse
effect on the rights of the Secured Parties or the Control Party under the
Credit Agreement, or on the Control Party under the Transaction Documents taken
as a whole and as in effect as of the Closing Date and only after the Control
Party has advised MPROD in writing of the specific terms causing it to withhold
its consent.

“Participations” means all Back-End Producer Fees, Back-End Service Fees and
Third Party Participations.

 

13

 

 

“Participations Cap” means, on any date of determination with respect to a
Completed Film, the lesser of (i) 15% of the cumulative Gross Receipts and
Co-Financing Amounts for such Completed Film and (ii) an amount which, when
added to the aggregate amount of the Participations paid through such date of
determination with respect to all Completed Films, equals 12.5% of the
cumulative Gross Receipts for all Completed Films through such date of
determination; provided, however, that the Participations Cap shall be 15% with
respect to the first Completed Film.

“Payment Date” means, with respect to a Completed Film, each monthly, quarterly,
annual or other date (as set forth in the applicable Studio Distribution
Agreement) on which the Studio Distributor is required to remit amounts owing to
the Master Distributor with respect to such Completed Film.

“Pay Television Distribution” means, with respect to a Completed Film, the lease
or license of such Completed Film to one or more Persons with the right to
engage in the Pay Television Exhibition of such Completed Film and/or to grant
licenses to other Persons to engage in the Pay Television Exhibition and/or
subdistribution of Pay Television Exhibition of such Completed Film.

“Pay Television Exhibition” means Television Exhibition which is available on
the basis of the payment of a premium, subscription charge or fee (as
distinguished from an access, carriage or equipment fee) for the privilege of
unimpaired reception of a transmission for viewing in a private residence or in
a hotel, motel, hospital or other living accommodation or other non-public area,
whether (i) such transmission is on a pay-per-view, pay-per-show,
pay-per-channel or pay-per-time period basis, or (ii) such premium, subscription
charge or fee is charged to the operator of a hotel, motel, hospital or other
living accommodation.

“Permitted Liens” means:

 

(a)

Adverse Claims for Taxes not yet due and payable;

(b)          Adverse Claims arising from and pursuant to the Transaction
Documents (subject to the limitations set forth in clause (d) hereof with
respect to Distribution Agreements);

(c)          Adverse Claims arising in the ordinary course of production of a
Motion Picture, provided, that any such Adverse Claim be released within a
reasonable period of time following “delivery” of the applicable Completed Film
to the Studio Distributor or the applicable Subdistributor (if such Adverse
Claim was created as a result of any agreement entered into with or in
connection with the Reserved Distribution Rights); provided, further, that any
such Adverse Claims created with respect to or pursuant to any Collective
Bargaining Agreement shall (i) with respect to any obligations created thereby
be released within a reasonable period of time following “delivery” of the
Completed Film to the Studio Distributor and (ii) be continuing solely with
respect to the payment of Residuals and other amounts arising out of the
distribution of such Completed Film;

(d)          Adverse Claims created under any Distribution Agreement entered
into with a Subdistributor in the ordinary course of business in connection with
the distribution or exploitation of a Motion Picture, provided such Adverse
Claim shall either (i) be subject to an

 

14

 

 

interparty agreement in form and substance reasonably satisfactory to the
Control Party after giving due consideration to customary film industry
practices, (ii) be granted in favor of a Subdistributor in support of the
license to it of all or a part of the Reserved Foreign Distribution Rights, and
which shall encumber no assets other than the Reserved Foreign Distribution
Rights so licensed and any “Delivery Items” set forth on the related Delivery
Schedule or (iii) by the terms of such Distribution Agreement (or the documents
prepared in connection with any Co-Financing Loan Agreement) provide for such
Adverse Claim to be released upon “delivery” of the related Completed Film to
such Subdistributor;

(e)          Adverse Claims created pursuant to the terms of any government tax
incentive agreement or similar co-financing, in each case, which provides for
the release of such lien upon delivery of the Completed Film to the Master
Distributor;

(f)           Adverse Claims with respect to the MVL Granted Rights and any
works or derivative works created thereunder; and

(g)          Adverse Claims created under any Completion Bond entered into in
connection with the production of a Motion Picture; provided such Adverse Claim
shall be (i) subordinate to the security interest granted under the Credit
Agreement in favor of the Collateral Agent or (ii) subject to an interparty
agreement in form and substance satisfactory to the Control Party after giving
due consideration to customary film industry practices.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company, or other entity, or a government or any political
subdivision or agency thereof.

“Preprint Materials” means all kinds and types of film picture and sound
materials produced prior to the making of release prints, including
camera-original image-bearing positive and negative black and white and color
films, positive and negative intermediates, original sound to full-mixed tracks,
edited A&B rolls, internegatives, interpositives, negatives, fine grains and
archival master prints, duplicate negatives, color reversals, intermediates,
lavenders, fine grain matrices, and all other forms of pre-print elements which
may be necessary or useful to produce prints or other copies or additional
pre-print elements, whether now known or hereafter devised, and/or (i) such
other materials as are necessary for the representations and warranties in
Section 5 of the Master Distributor Security Agreement to be true and correct in
all material respects and/or (ii) such other materials as the Development
Company, the Master Distributor, MVL and the Control Party may agree in writing
are, due to technological developments occurring hereafter, necessary for the
Master Distributor or respective Subdistributors fully to exercise and exploit
all Distribution Rights with respect to the Completed Films from time to time.

“Preprint Material Holder” means any film laboratory, video duplication
facility, special effects studio, sound studio or other processing or storage
entity or bailee to which any Preprint Materials have been delivered.

“Producer Credit” has the meaning specified in Section 7(a)(xii)(C).

“Production Company” means a wholly-owned, special-purpose subsidiary of MPROD
formed for the purpose of producing no more than one Motion Picture at any time,
the

 

15

 

 

Constitutive Documents of which are substantially in the form of Annex 4 or are
otherwise in form and substance reasonably satisfactory to the Control Party,
and the “Independent Director” (as defined in such Constitutive Documents) which
is a Person reasonably satisfactory to the Control Party.

“Production Services Agreement” means an agreement in substantially the form of
Annex 5 between MVL, the Development Company and a Production Company.

“Rating Agency” means either Moody’s or S&P, and “Rating Agencies” means both
Moody’s and S&P.

“Release Date” means, for a Completed Film, the date on which such Completed
Film is initially commercially exhibited on at least one screen in a walk-in or
drive-in theater and Open to the General Public.

“Reserved Distribution Rights” means the Reserved Foreign Distribution Rights
and the Reserved Free TV Rights.

“Reserved Foreign Distribution Rights” means all Distribution Rights in the
Geographic Territories of Australia and New Zealand, Japan, Germany and German
speaking Switzerland and Austria, France and French speaking Belgium, and Spain.

“Reserved Free TV Rights” means all rights with respect to Free Television
Distribution in the United States and Canada and their respective territories
and possessions.

“Residuals” means all amounts payable with respect to obligations (including
employer fringe benefits and Taxes payable with respect thereto) under
applicable Collective Bargaining Agreements by reason of or as a condition to
any exhibition of a Completed Film, or any part thereof, from time to time, or
any use or reuse thereof for any purpose or in any media whatsoever.

“Responsible Officer” means, with respect to a Marvel Company, any vice
president or the President or Chief Financial Officer thereof.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
any successor thereof.

“Settlement Report” means a report, in substantially the form of Annex 6
furnished by the Master Distributor to MVL, the Collateral Agent and the Insurer
pursuant to Section 7(a)(ix)(A)(2).

“Source Material” means any comic book, trade paperback, other publication, or
other written or visual material with respect to the Property (as defined in the
Assignment Agreement), whether in electronic or physical form and whether
published or unpublished, including images, words or images and words together,
that was not created by or specially commissioned for MVL or MPROD as a
“work-made-for-hire” for the purpose of producing a Completed Film.

 

16

 

 

“Special Ads” has the meaning specified in Section 10(g).

“Statutory Copyright Revenues” has the meaning set forth in the MVL License
Agreement.

“Studio Distribution Agreement” means the Paramount Agreement or such other
distribution agreement with any other Studio Distributor other than with respect
to the Reserved Distribution Rights in form and substance satisfactory to MVL
and the Control Party, in each case, as amended, restated, supplemented or
otherwise modified from time to time with the prior written consent of MVL and
the Control Party; provided, however, that the Control Party’s consent with
respect to any such other distribution agreement or amendment, restatement,
supplement or modification may be withheld (i) with respect to any terms
referenced in the definition of Approvable Distribution Term Change, at the sole
discretion of the Control Party, and (ii) in the case of any other provisions,
only in the event the Control Party determines, in its reasonable judgment, that
such agreement or modification will have a material adverse effect on the rights
of the Secured Parties under the Credit Agreement or of the Control Party under
the Transaction Documents taken as a whole and as in effect as of the Closing
Date and only after the Control Party has advised MPROD in writing of the
specific terms causing it to withhold its consent.

“Studio Distribution Fee Cap” means, with respect to a Completed Film, ten
percent (10%) of the cumulative Gross Receipts for such Completed Film
(excluding Gross Receipts derived from the exploitation of the Reserved
Distribution Rights) in those countries in the Geographical Territories, other
than in connection with the Reserved Distribution Rights, where the applicable
Studio Distributor distributes directly without the services of a
subdistributor, subject to an increase to up to 12.5% with respect to foreign
television distribution by Universal (to the extent Universal serves as the
Studio Distributor for a Picture). Notwithstanding the foregoing, the Studio
Distribution Fee Cap shall not apply to platforms (e.g., theatrical
distribution, home video or television) for which, in a specific Geographical
Territory, the Studio Distributor does not directly distribute (i.e., uses a
subdistributor).

“Studio Distributor” means Paramount (other than with respect to the Reserved
Distribution Rights unless the same are sold to a Major Studio), or, with
respect to a Completed Film which is not distributed by Paramount, another Major
Studio.

“Subdistributor” means a Person, including the Studio Distributor, licensed by
the Master Distributor to distribute or license a Completed Film for exhibition
in any one or more Geographical Territories, or otherwise exploit any of the
Film Rights with respect to the Completed Films.

“Subsidiary” means, as to a Person, a corporation, partnership, limited
liability company, or other entity of which shares of Voting Stock of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Subsidiary Character” has the meaning set forth in the Assignment Agreement.

 

17

 

 

“Tax” means any tax, levy, impost, duty, withholding, assessment, fee or other
charge which is assessed, levied, imposed or collected by any government, or any
governmental, administrative, fiscal or judicial body, department, commission,
authority, tribunal, agency or entity (including any penalty or interest payable
in connection with any failure to pay or any delay in paying any of the same).

“Television Distribution” means, with respect to a Completed Film, to engage in
the Television Exhibition of such Completed Film and/or to grant licenses to
other Persons to engage in the Television Exhibition or subdistribution of
Television Exhibition of such Completed Film.

“Television Exhibition” means, with respect to a Completed Film, the exhibition
of such Completed Film using any form of Motion Picture Copy for transmission by
any means now known or hereafter devised (including over-the-air, cable, wire,
fiber, master antennae, satellite, microwave, closed circuit, laser, multi-point
distribution services or direct broadcast systems) which transmission is
received, directly or indirectly by retransmission or otherwise, impaired or
unimpaired, for viewing such Completed Film on the screen of a television
receiver or comparable device now known or hereafter devised (including high
definition television), including, without limitation, Pay Television
Exhibition, but excluding Home Video Exhibition, Theatrical Exhibition and
Non-Theatrical Exhibition.

“Theatrical Distribution” means, with respect to a Completed Film, to engage in
Theatrical Exhibition of such Completed Film and/or to grant licenses to other
Persons to engage in the Theatrical Exhibition of such Completed Film.

“Theatrical Exhibition” means, with respect to a Completed Film, the exhibition
of such Completed Film using any form of Motion Picture Copy by any process now
known or hereafter devised in walk-in or drive-in theaters Open to the General
Public.

“Third Party Participations” means amounts payable to a Person (other than a
Marvel Company or any Affiliate or employee thereof), whether as a fixed sum
(the payment of which is conditioned upon the attainment of a specified level of
receipts or profits of a Completed Film) or as a percentage of the receipts
(however denominated) of a Completed Film remaining after giving effect to
specified exclusions and deductions, if any.

“Transaction Documents” means this Agreement, the Production Services
Agreements, the MVL License Agreement, the Distribution Agreements, the Master
Distributor Security Agreement, the Master Distributor Security Agreement
Supplements, the Access Letters, the Viacom Guaranty, the Laboratory
Pledgeholder Agreements, the Credit Agreement, and the Insurance Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“United States” or “U.S.” each means the United States of America.

“Viacom Guaranty” means the guaranty issued by Viacom Inc. dated September 1,
2005 for the benefit of MPROD and MVL.

 

18

 

 

“Video Items” has the meaning specified in Section 10(f).

“Voting Stock” means capital stock or shares issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or Persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

(b)          As used in this Agreement (including the preamble and the
recitals), the following terms shall have the respective meanings ascribed to
such terms in the Credit Agreement:

Administrative Agent

Business Day

Collateral

Collateral Agent

Collection Account

Control Party

Debt Collection Date

Event of Default

Funding Account

Indebtedness

Initial Funding

Insurer

Lender

Prime Rate

Quarterly Payment Date

Required Lenders

Short Form MVL Security Agreement

 

 

(c)          Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms relating to financial statements required to be provided
hereunder and not defined in the Credit Agreement shall be construed in
accordance with GAAP.

(d)          Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the word
“through” means “to and including”, and the words “to” and “until” each mean “to
but excluding”.

 

(e)

Rules of Construction. Unless the context otherwise clearly requires:

(i)           whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(ii)          the words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”

(iii)        the word “will” shall be construed to have the same meaning and
effect as the word “shall”

(iv)         any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modification set forth herein);

 

19

 

 

(v)          any reference herein to any Person, or to any Person in a specified
capacity, shall be construed to include such Person’s successors and assigns or
such Person’s successors in such capacity, as the case may be;

(vi)         the words “herein,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Section, clause or
other subdivision; and

(vii)       the word “sell” when used in connection with the Distribution Rights
shall be construed to mean “license” in order to prevent the application of the
“first sale doctrine” (as embodied in 17 U.S.C., Section 109 of the United
States Copyright Act of 1976, as amended, or the equivalent law or statute of
any other country in the Geographical Territories) to such rights.

SECTION 2. OBLIGATIONS OF THE DEVELOPMENT COMPANY.

MPROD hereby agrees to act as the “Development Company” hereunder and to perform
the obligations of the Development Company set forth herein. The Development
Company shall perform all of its obligations under this Agreement and otherwise
with respect to each Motion Picture to the same extent as if the Film Rights
with respect to such Motion Picture were owned by the Development Company, and
conforming to the same high quality control standards that the Marvel Companies
have used in connection with motion pictures based on Marvel characters prior to
the date hereof and not less than those exercised by the Major Studios with
respect to their own motion pictures. The parties acknowledge and agree that
under no circumstances shall the performance of any Completed Film be evidence
of MPROD’s adherence (or failure to adhere) to any production or quality control
standard. MVL and the Development Company agree as follows:

(a)          Pre-Production Services. With respect to each Motion Picture, the
Development Company shall perform or cause the performance of all development
and pre-production services on behalf of MVL, with the object of creating a
Motion Picture that will be a Completed Film, including the following:

(i)           developing a film concept for such Motion Picture based on one or
more of the Main Characters, Character Titles or, if applicable, one or more of
the Subsidiary Characters in accordance with Section 3.2.2 of the MVL License
Agreement;

(ii)          identifying, recruiting and negotiating contracts with
screenwriters, a director, the cast and the production staff for such Motion
Picture;

(iii)         preparing a Budget for such Motion Picture consistent with all
Participation Caps as set forth herein;

 

(iv)

developing the production design of such Motion Picture;

(v)          preparing a production schedule and a Delivery Schedule for such
Motion Picture;

 

20

 

 

(vi)         obtaining production insurance for such Motion Picture which
satisfies the requirements of Section 7(a)(vii) hereof;

(vii)       obtaining a Completion Bond for such Motion Picture which satisfies
the requirements of Section 7(a)(viii) hereof;

(viii)      forming a Production Company and arranging for a Production Services
Agreement with such Production Company pursuant to which such Motion Picture
will be produced as a “work-made-for-hire” for MVL;

(ix)         obtaining the screenplay for such Motion Picture (which shall have
been submitted for registration in the U.S. Copyright Office) together with a
license for the Source Material utilized in such screenplay in order to allow
the production of a Motion Picture and the distribution of a Motion Picture
based on such screenplay. With respect to the production of a Motion Picture for
which (a) the Initial Funding is made after the occurrence of an Event of
Default and after the foreclosure on the Collateral pursuant to and in
accordance with the procedures therefor set forth in the Credit Agreement and
under applicable Law, and (b) MPROD does not remain the Development Company, MCI
has agreed, pursuant to a letter agreement of even date herewith, to license, on
a non-exclusive basis to the party controlling the Rights to the extent held and
solely in order to allow the exercise of the Rights by such party, the Source
Material relating specifically to the Main Character and/or Subsidiary
Characters included in the Literary Material. The license fee payable to MCI for
such Source Material shall be as follows: (x) if such Source Material is not
primarily an “origin story” (i.e., the story of how the character became such
character), an amount to be negotiated in good faith but in no event less than
the then existing minimum amount set forth in the Writers Guild of America,
Minimum Basic Agreement (the “WGAMBA”) for the purchase of an original Story (as
defined in Article 1.B.b.5 of the WGAMBA) for a high budget motion picture (the
“Minimum Amount”); or (y) if such Source Material is primarily an “origin
story,” then: (1) if no Literary Material was developed by or for MSI or MPROD
based in whole or in part on such Source Material prior to the occurrence of the
event described in clause (a) above, the Minimum Amount plus any actual
out-of-pocket costs and expenses paid to any unaffiliated third party or
incurred by MSI, MPROD or MCI in connection with such Source Material, or (2) if
Literary Material was developed by or for MSI or MPROD prior to the occurrence
of the events described in clauses (a) and (b) above, and such Literary Material
was based in whole or in part on such Source Material, then the license fee
shall be included in the purchase price paid in connection with an exercise of
the related Literary Material Option.

(x)          negotiating contracts (or working with the Studio Distributor to
negotiate contracts), if any, relating to product placement in such Motion
Picture;

(xi)         complying with all applicable Collective Bargaining Agreement
requirements in connection with such Motion Picture;

(xii)       preparing (x) all funding notices for delivery to the Borrower under
the related Production Services Agreement with respect to such Motion Picture,
(y) all

 

21

 

 

borrowing notices under each Co-Financing Loan Agreement with respect to such
Motion Picture, and (z) assisting with the preparation of all borrowing notices
under the Credit Agreement related to Film-Related Advances; and

(xiii)      identifying, recruiting and negotiating contracts with one or more
producers for such Motion Picture, which contracts, to the extent any such
producers are Affiliate Producers, do not exceed the limitations as set forth in
Section 7(a)(xii) herein.

(b)          Credit Agreement Conditions Precedent. Prior to the commencement of
principal photography for a Motion Picture, all of the conditions precedent to
the Initial Funding with respect to such Motion Picture under the Credit
Agreement shall have been satisfied.

(c)          Co-Financing Loan Agreement Conditions Precedent. The Development
Company shall satisfy, or cause to be satisfied, all of the conditions precedent
to borrowings under each Co-Financing Loan Agreement with respect to such Motion
Picture.

(d)          Production Supervisory Services. The Development Company shall
provide supervisory services for each Motion Picture produced pursuant to a
Production Services Agreement, including, causing (i) the applicable Production
Company to perform all of its obligations under such Production Services
Agreement as and when required, (ii) the applicable Production Company to
perform all of its obligations under the applicable Completion Bond and under
all agreements relating to production insurance as and when required, and (iii)
such Motion Picture to be a Completed Film. The Development Company shall cause
to be provided all customary post-production services (which may be included
under the Production Services Agreement) for each Motion Picture and shall use
commercially reasonable efforts to cause to be delivered to the Studio
Distributor with respect to such Motion Picture, the items set forth on the
Delivery Schedule for such Motion Picture.

(e)          Services With Respect to Completed Films. Subject to the rights of
the Completion Guarantor pursuant to the applicable Completion Bond, with
respect to each Completed Film, the Development Company shall use commercially
reasonable efforts to cause to be delivered to MVL (i) each of the items set
forth on the related Delivery Schedule and (ii) a supplement to each of the
Short Form MVL Security Agreement and the Master Distributor Security Agreement
covering such Completed Film in a form suitable for filing with the U.S.
Copyright Office.

(f)           Termination. In connection with any foreclosure on the Collateral
after an Event of Default, the Control Party may terminate the obligations and
engagement of the Development Company hereunder upon notice to the Development
Company and MVL; provided, however, that such termination shall not discharge
such Development Company from any of its Obligations hereunder which are
existing on the date of such termination and which are not assumed or performed
by a replacement development company or which, by their terms, survive
termination of this Agreement. For purposes of the foregoing, each of MPROD and
Marvel Studios hereby waives any right it might otherwise have at any time to
challenge the effectiveness of a foreclosure or claim any defect in the
foreclosure process with respect to the Collateral pursuant to the Credit
Agreement after the occurrence of an Event of Default thereunder.

 

22

 

 

SECTION 3. MASTER DISTRIBUTOR.

(a)          Appointment. Unless and until any replacement Master Distributor
shall be appointed pursuant to this Section 3, MPROD and MVL hereby agree that
MPROD shall be the Master Distributor in respect of the Film Rights for all
Completed Films and Gross Receipts in respect thereof. The Master Distributor
shall perform all of its obligations under Distribution Agreements and otherwise
with respect to such Film Rights and Gross Receipts to the same extent as if
such Film Rights with respect to Completed Films were owned by the Master
Distributor and conforming to a standard of care not less than that exercised by
the Major Studios with respect to their own motion pictures. Unless and until
the Master Distributor is replaced in accordance with the terms hereof, the
exercise by MVL, the Collateral Agent, the Insurer or any other Indemnified
Party of its rights under any Transaction Document, Ancillary Document or any
Completion Bond shall not relieve the Master Distributor from such obligations.

(b)          License of Rights. MVL hereby exclusively grants and licenses on a
worldwide basis to the Master Distributor, to the fullest extent of MVL’s
interest therein, the Distribution Rights with respect to each Completed Film.
Subject to the terms of each Studio Distribution Agreement and any other
Distribution Agreement, in the event MVL replaces MPROD as the Master
Distributor in accordance with this Section 3, the license of such Distribution
Rights to the Master Distributor hereunder shall terminate and MVL shall retain
the right to license such Distribution Rights to any Person who becomes a
replacement Master Distributor pursuant to this Section 3.

 

(c)

Distribution and Exploitation.

(i)           The Master Distributor shall contract with Subdistributors
(including the Studio Distributor pursuant to each Studio Distribution
Agreement) to exploit the Film Rights to all Completed Films in accordance with
the terms of the MVL License Agreement. Except as otherwise expressly provided
herein, the Master Distributor shall have complete and exclusive discretion and
control (which it shall exercise in accordance with its customary business
practices and in good faith) as to the time, manner, terms and extent of
distribution, exhibition and exploitation of the Film Rights for each Completed
Film, in accordance with such policies, terms and conditions and through such
Persons as the Master Distributor in its business judgment (which it shall make
in accordance with its customary business practices and in good faith) may
determine proper or expedient. The Master Distributor shall perform all of its
obligations under each Distribution Agreement as and when required pursuant to
the terms thereof. Without limiting the foregoing, the Master Distributor shall,
with respect to each Motion Picture distributed by Paramount, (A) give notice to
Paramount of the commencement of the “Exclusive Negotiation Period” under, and
as defined in, Section 3(B) of the Paramount Agreement, with respect to such
Motion Picture, as and when commercially reasonable to do so, (B) provide
Paramount with all information regarding Participations and Residuals in
connection with the Reserved Territories described in Section 12 of the
Paramount Agreement, and (C) provided it elects to have Paramount distribute
such Motion Picture, notify Paramount pursuant to Section 2.B of the Paramount
Agreement of its election that such Motion Picture be distributed by Paramount
under the Paramount Agreement, and

 

23

 

 

provide a copy of such notice to the Control Party. The Master Distributor shall
take actions corresponding to (A) through (C) above with respect to Distribution
Agreements entered into with Studio Distributors other than Paramount, if
applicable. The Theatrical Distribution of each Completed Film in the United
States and the other Geographical Territories shall be a “wide release” (as such
term is defined in the Paramount Agreement). The Home Video Distribution of each
Completed Film shall be on a simultaneous sell-through and rental basis. The
Theatrical Distribution and the Home Video Distribution of each Completed Film
in the United States shall be through a Major Studio.

(ii)          Prior to the commencement of principal photography for a Motion
Picture, the Master Distributor shall enter into pre-sale agreements, on behalf
of MVL, with respect to all of the Reserved Foreign Distribution Rights for such
Motion Picture. The target for the sale of the Reserved Foreign Distribution
Rights with respect to each Completed Film shall be thirty-three percent (33%)
of the Budget of such Motion Picture. The Master Distributor shall use
commercially reasonable efforts to maximize the sale price of the Reserved
Foreign Distribution Rights. If the sale of the Reserved Foreign Distribution
Rights does not achieve such target, the Master Distributor shall attempt in
good faith to make up the shortfall by, at its election, entering into other
Co-Financing Transactions for such Completed Film. Any Co-Financing Amounts
received pursuant to such Co-Financing Transactions (other than amounts with
respect to clause (b) in the definition of “Co-Financing Commitment”) shall be
counted toward such target for sale of the Reserved Foreign Distribution Rights
for such Motion Picture.

(iii)        In addition, the Master Distributor may, at its election, enter
into other Co-Financing Transactions. Any Co-Financing Amounts received pursuant
to such Co-Financing Transactions shall be counted toward the target described
in Section 3(c)(ii) for sale of the Reserved Foreign Distribution Rights for
such Motion Picture. The Master Distributor agrees that it shall comply with the
obligations set forth in Schedule 2 hereto. If any Co-Financing Transaction
grants to any third party any right to participate in the Gross Receipts in a
Motion Picture (other than with respect to clauses (a) or (b) of the definition
of “Co-Financing Commitment” or Third Party Participations within the
Participations Cap), such Co-Financing Transaction shall be in form and
substance reasonably satisfactory to the Control Party.

(iv)         In connection with the sale of the Reserved Foreign Distribution
Rights, the Master Distributor shall arrange for production financing with
respect to the Reserved Foreign Distribution Rights. Any loans made in
connection with a Co-Financing Loan Agreement or other Co-Financing Transaction
shall provide that amounts borrowed thereunder to fund production of a Motion
Picture shall be disbursed to the related Production Company on a pro-rata basis
with, or prior to, Film-Related Advances made under the Credit Agreement.

(v)          The Master Distributor shall give prior written notice to the
Control Party, together with copies thereof, of (x) each proposed Distribution
Agreement to be entered into after the Closing Date, and (y) each proposed
amendment to the Paramount Agreement or any other Distribution Agreement to be
entered into after the Closing Date

 

24

 

 

and the Control Party shall have a reasonable period of time to exercise its
rights as provided in the Transaction Documents with respect to clause (y) after
receipt thereof.

(d)          P&A Costs and Expenses. The Master Distributor hereby agrees to pay
(subject to the prior receipt of sufficient funds therefor from MVL) or cause
one or more Subdistributors to pay for all P&A Costs and Expenses for each
Completed Film in the minimum amounts for such Completed Film set forth in the
applicable Studio Distribution Agreement.

(e)          Participations and Residuals. The Master Distributor hereby agrees
to pay (subject to the prior receipt of sufficient funds therefor from MVL) or
cause one or more Subdistributors to pay all Participations and Residuals in
respect of each Completed Film.

(f)           Collection of Gross Receipts. The Master Distributor shall be
responsible for entering into Distribution Agreements which provide for the
collection, tracking, holding and remitting of all Gross Receipts in accordance
with the terms of this Agreement. The Master Distributor shall exercise the same
degree of diligence and skill in the performance of its duties hereunder as it
applies to its own property, and shall take or cause to be taken all such
actions as may be necessary or desirable to collect such Gross Receipts from
time to time, all in accordance with applicable Law. The Master Distributor
shall (A) instruct all Subdistributors and other obligors to cause all monies
constituting Gross Receipts which are payable to the Master Distributor pursuant
to the terms of any Distribution Agreement to be remitted by such Subdistributor
or other obligor directly to the Collection Account, and (B) with respect to any
monies constituting Gross Receipts received by the Master Distributor or any
other Marvel Company, cause such monies to be deposited into the Collection
Account within two (2) Business Days of such Person’s receipt of the same. The
Master Distributor may, in its sole discretion, but shall not be obligated to,
make advances (“Master Distributor Advances”) to the Collection Account for
purposes of making the payments described in Section 3.01(c) of the Credit
Agreement, provided, that no such Master Distributor Advance shall be made
unless the Master Distributor reasonably believes that such Master Distributor
Advance will be subsequently recouped under Section 3.01(c)(ii) of the Credit
Agreement.

(g)          Enforcement of Claims. The Master Distributor shall, at MVL’s
expense, make or cause to be made all necessary claims and filings (including
those reasonably requested by the Control Party) in connection with all
Statutory Copyright Revenues arising from the Distribution Rights in and to each
Completed Film, and shall collect or arrange for the collection of, pursuant to
the terms hereof, all such Statutory Copyright Revenues for inclusion in Gross
Receipts of the respective Completed Films from time to time, including the
enforcement of its rights and remedies with respect thereto under each Studio
Distribution Agreement and each other Distribution Agreement.

(h)          Master Distributor Defaults; Replacement of the Master Distributor.
Upon the occurrence and during the continuance of any of the following events
(each a “Master Distributor Default”):

(i)           the Master Distributor shall fail to remit any amount required to
be remitted by it under Section 3(f)(B) hereof within three (3) Business Days
after such

 

25

 

 

Person’s receipt of the same and such failure is not remedied by Marvel Studios
pursuant to Section 12 hereof; or

(ii)          any representation or warranty made by the Master Distributor (or
any of its officers) under or in connection with this Agreement or the Master
Distributor Security Agreement shall prove to have been incorrect when made and
the breach of such representation or warranty could reasonably be expected to
have a Material Adverse Effect; or

(iii)        the Master Distributor shall fail to perform or observe in any
respect any other material term, covenant or agreement contained in this
Agreement or the Master Distributor Security Agreement on its part to be
performed or observed if such failure shall remain uncured for thirty (30)
consecutive days after the earlier of (x) acquiring actual knowledge of such
failure or (y) notice to MPROD of such failure in accordance with Section 13(b)
hereof; provided, that such failure is not remedied by Marvel Studios pursuant
to Section 12 hereof; provided, further, that such thirty (30) day cure period
shall not apply upon the Master Distributor’s entering into a Studio
Distribution Agreement without complying with the requirements set forth in
Section 7(c)(iv); or

(iv)         there shall occur a Bankruptcy Event with respect to the Master
Distributor, MEI or Marvel Studios; or

(v)          there shall occur a foreclosure on the Collateral (at the direction
of the Collateral Agent, on behalf of the Secured Parties, and at the written
direction of the Control Party) in accordance with the terms of the Credit
Agreement;

then, and solely in connection with any such event, MVL may, by written notice
delivered by or on behalf of MVL (including by the Control Party) to MPROD,
replace MPROD in its role as Master Distributor in respect of the Film Rights
with respect to all then existing and all future Motion Pictures and all Gross
Receipts in respect thereof (at the written request or with the prior written
consent of the Control Party) by (x) selecting a replacement Master Distributor,
with such selection being made in the Control Party’s absolute discretion; and
(y) entering into a new master distribution agreement, in form and substance
reasonably satisfactory to the Control Party, with such replacement Master
Distributor in respect of such Film Rights and Gross Receipts; provided,
however, that such replacement Master Distributor (i) shall not be a Competitor,
(ii) shall not replace the Development Company (unless and until the Collateral
Agent, on behalf of the Secured Parties, and at the written direction of the
Control Party, has foreclosed on the Collateral in accordance with the terms of
the Credit Agreement), (iii) shall execute a customary confidentiality
agreement, (iv) shall agree to be bound by the terms of each Distribution
Agreement then in effect and (v) shall be paid a distribution fee with respect
to the Reserved Distribution Rights on a basis consistent with market rates for
such services at such time. No such replacement distribution agreement shall
affect, alter, modify, supplement or change the provisions of Section 3.01(c) of
the Credit Agreement. If MVL shall fail to take any action permitted to be taken
by it pursuant to this Section 3(h) and requested by the Control Party in
accordance with this Section 3(h) within three (3) Business Days following
notice to MVL of such request in accordance with Section 13(b), the Collateral
Agent, upon the written direction of the Control Party, may take such action on
behalf of MVL. Notwithstanding the foregoing, in

 

26

 

 

the event the Master Distributor takes action at the direction of MVL to cure a
Master Distributor Default under this Section 3(h), which action was requested
in writing by the Control Party, such action, when completed, shall constitute
an acceptable cure of such Master Distributor Default.

(i)           Duty to Cooperate. If a replacement Master Distributor is
appointed in accordance with this Agreement, MPROD (i) shall transfer to MVL or
such replacement Master Distributor all records, correspondence, documents and
electronic data related to the distribution of, and Gross Receipts arising from,
any or all of the Completed Films as may be requested by MVL or such replacement
Master Distributor, (ii) shall permit MVL or such replacement Master Distributor
during normal business hours on reasonable advance written notice to have access
to, and to copy, all books, records and documents (including computer tapes and
disks) used by the Master Distributor in connection with the Distribution Rights
in and the Gross Receipts arising from, any of the Completed Films, (iii) shall
permit MVL and such replacement Master Distributor to have access to the
physical materials with respect to the Completed Films and (iv) shall otherwise
reasonably cooperate with such replacement Master Distributor in the performance
of its responsibilities.

(j)           Obligations of Master Distributor After Replacement. Anything in
this Agreement to the contrary notwithstanding, any replacement of the Master
Distributor pursuant to this Section 3 shall not terminate or otherwise
adversely affect the then existing Distribution Agreements of any Subdistributor
(including each Studio Distribution Agreement with the Studio Distributor) in
respect of the Film Rights with respect to the Completed Films or relieve the
Master Distributor or any other Marvel Company of its obligations hereunder and
under the other Transaction Documents or any Completion Bond (except to the
extent that the appointment of a replacement Master Distributor in respect of
such Film Rights and Gross Receipts in respect thereof pursuant to Section 3(h)
deprives the Master Distributor of the authority and/or power to perform such
obligations or causes the performance of such obligations by the Master
Distributor to be mutually exclusive of the performance of such obligations by
the replacement Master Distributor). Notwithstanding the foregoing, if the
Master Distributor is replaced pursuant to Section 3(h), the Master Distributor
shall be relieved from its obligations hereunder with respect to any further
distribution of the Film Rights with respect to the Completed Films (other than
in respect of damages, if any, arising from any Master Distributor Default and
any obligations of the Master Distributor arising from acts or omissions or
otherwise relating to the period prior to such replacement); provided, however,
that such replacement shall be made without prejudice to any amounts accrued and
owing to MPROD under the Transaction Documents or the Ancillary Documents, and
without altering, modifying, supplementing or changing the provisions of Section
3.01(c) of the Credit Agreement.

(k)          Approval Rights and Appointment of Consultant. The Control Party
shall have the right to approve any Enhancements to a Motion Picture that would
increase the Budget for such Motion Picture by more than the greater of (x) 1%
of the original Budget for such Motion Picture and (y) $1,000,000 (any such
Enhancement being a “Material Enhancement”), such approval or disapproval not to
be unreasonably delayed. MPROD shall notify the Control Party of any proposed
Material Enhancement, which notice shall include a copy of the Completion
Guarantor’s signed approval of such Enhancement or, if the Completion Guarantor
has not approved such Enhancement, a statement to that effect. The Control Party
shall have the right to appoint a consultant who is an expert in the film
production industry, as reasonably determined

 

27

 

 

by the Control Party, (i) to consult with the Control Party in its exercise of
its aforementioned approval rights with respect to any Material Enhancement to a
Motion Picture and (ii) in the event that on any date (a) the production of a
Motion Picture is materially behind the Approved Production Schedule (as defined
in the Completion Bond for such Motion Picture) in the reasonable judgment of
the Control Party or (b) the Cost To Complete related to a Motion Picture is
materially in excess of the Approved Budget (as defined in the Completion Bond
for such Motion Picture) for such Motion Picture in the reasonable judgment of
the Control Party, to consult with MPROD as to the production of such Motion
Picture until, in the case of clause (i) above, such Material Enhancement shall
have been approved or rejected by the Control Party or, in the case of clauses
(ii)(a) and (b) above, any problems causing or caused by such delay or excess
Cost To Complete, respectively, shall have been resolved to the reasonable
satisfaction of the Control Party. Any consultant so appointed by the Control
Party shall have the right to discuss the aforementioned matters with the
executive officers of MPROD having knowledge of such matters and MPROD shall
cause the related Production Services Company to make its executive officers
having knowledge thereof and the producer of such Motion Picture available to
such consultant to discuss such matters. The foregoing rights of consultation
and approval shall be exercised in a manner so as not to unreasonably interfere
with the production of the Motion Picture.

SECTION 4. ALLOCATION OF CASH FLOWS.

(a)          Recoupment by Studio Distributor and Subdistributors. With respect
to each Completed Film, the Master Distributor shall use its good faith efforts
to cause the Studio Distributor to remit Gross Receipts, if any, and in
accordance with the terms of the applicable Distribution Agreement, directly to
the Collection Account after Deducting at Source its permitted deductions as
specified below. With respect to each Completed Film, the Master Distributor
shall use its good faith efforts to cause each Subdistributor with respect to
the Reserved Distribution Rights to remit Gross Receipts, if any, directly to
the Collection Account after Deducting at Source its permitted deductions as
specified in the Distribution Agreement applicable to such Subdistributor. Each
Studio Distributor shall be permitted to Deduct at Source with respect to each
Completed Film that it distributes only the following items:

(i)           Residuals then due and payable with respect to such Completed
Film;

(ii)          Participations then due and payable with respect to such Completed
Film, provided, that the amount of such Participations shall not exceed the
Participations Cap for such Completed Film;

(iii)         accrued and unpaid distribution fees of the Studio Distributor
with respect to such Completed Film in an amount not to exceed the Studio
Distribution Fee Cap if and when applicable pursuant to the definition thereof;
and

(iv)         P&A Costs and Expenses of the Studio Distributor in respect of such
Completed Film.

(b)          Payments and Computations. The Master Distributor shall use its
good faith efforts to cause all amounts to be paid directly to the Collection
Account in accordance with

 

28

 

 

Section 3(f)(A), and shall pay all amounts to be paid by the Master Distributor
under Section 3(f)(B) in accordance with the terms hereof by no later than 11:00
a.m. (New York City time) on the day when due in Dollars in same day funds, and
shall not be subject to, and shall be paid by the Master Distributor free and
clear of, any offset, counterclaim or defense whatsoever.

SECTION 5. CONDITION TO EFFECTIVENESS.  

The effectiveness of this Agreement is subject to the condition precedent that
the Collateral Agent shall have received each of the documents set forth on
Schedule C to the Credit Agreement, each (unless otherwise indicated herein)
duly executed by the respective party or parties thereto and otherwise in form
and substance satisfactory to MVL, MPROD, the Insurer, the Administrative Agent
and each Lender.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each of MPROD and MVL hereby represents and warrants as follows with respect to
itself:

(a)          Existence; Good Standing; Power and Authority. Such party (i) is a
duly organized limited liability company and is validly existing and in good
standing under the laws of Delaware, (ii) is duly qualified or licensed and in
good standing as a foreign entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to be so
qualified or licensed and in good standing except, in each case, to the extent
the failure to be so qualified or licensed and in good standing could not
reasonably be anticipated to have a Material Adverse Effect, and (iii) has all
requisite limited liability company power and authority to enter into the
Transaction Documents, Ancillary Documents and Completion Bonds, in each case,
to which it is a party, to perform its Obligations hereunder and thereunder, to
own or lease and operate its properties and to carry on its business as
contemplated hereby and thereby.

(b)          Due Authorization; No Conflicts. The execution, delivery and
performance by such party of its Obligations under this Agreement, the other
Transaction Documents, Ancillary Documents and Completion Bonds, in each case,
to which it is a party, and the transactions contemplated hereby and thereby,
are within such party’s powers, have been duly authorized by all necessary
limited liability company action, and do not (i) contravene such party’s
Constitutive Documents, (ii) violate any Law applicable to such party or any
writ, injunction, determination or award to which such party is a party except
where such violations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument to which such
party is a party, or otherwise binding on or affecting such party or any of its
properties, or (iv) result in or require the creation or imposition of any
Adverse Claim upon or with respect to any of such party’s properties other than
Permitted Liens. Such party is not in violation of any Law applicable to it or
any, writ, injunction, determination or award to which it is a party or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument to which it is a party, in each such case except as
could not reasonably be anticipated to have a Material Adverse Effect.

 

29

 

 

(c)          Governmental Authorization. All material authorizations or
approvals of and other actions by, and all notices to and filings with, any
governmental authority or regulatory body or any other third Person that are
required to be obtained, taken, given or made by such party under any Law
applicable to it or any writ, injunction, determination or award to which it is
a party for (i) the due execution and delivery by such party of, and the
performance by such party of its Obligations under, any of the Transaction
Documents, Ancillary Documents and Completion Bonds, in each case, to which it
is or is to be a party, or for the consummation of the other transactions
contemplated hereby and thereby and (ii) for the exercise by MVL, the Collateral
Agent or any other Indemnified Party of its rights hereunder, have been duly
obtained, taken, given or made and are in full force and effect.

(d)          Binding Effect. This Agreement has been, and each other Transaction
Document, Ancillary Document and Completion Bond, in each case, to which it is
or is to be a party, has been, or when delivered will have been, duly executed
and delivered by such party. This Agreement constitutes, and each other
Transaction Document, Ancillary Document and Completion Bond, in each case, to
which it is or is to be a party, constitutes, or when delivered will constitute,
the legal, valid and binding Obligation of such Party, enforceable against such
party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(e)          Actions; Suits. There is no pending or, to the knowledge of such
party, threatened (and there has not been any) action, suit, investigation,
litigation or proceeding affecting such party before any court, arbitrator or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.

(f)           Not an Investment Company. Such party is not an “investment
company”, or an “affiliated person” of, or a “promoter” or “principal
underwriter” for, an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

(g)          Limited Activities. Such party has not engaged in any activity
other than that contemplated by the Transaction Documents, Ancillary Documents
and Completion Bonds (which shall include those activities taken in furtherance
of the production and distribution of Motion Pictures), or entered into any
commitment or incurred any Indebtedness other than as contemplated by the
Transaction Documents, Ancillary Documents and Completion Bonds, in each case,
to which it is a party, or necessary or advisable in connection therewith.

(h)          No Adverse Claims. Such party’s right to receive Gross Receipts
from time to time, and the Gross Receipts which are actually received from time
to time by such party, are free and clear of any Adverse Claim, except as
created by the Transaction Documents and except for Permitted Liens. No
effective financing statement naming such party as “debtor” or other instrument
(including any copyright mortgage) similar in effect covering any Film Rights
with respect to any Completed Films or such party’s right to receive Gross
Receipts from time to time, or the Gross Receipts which are actually received
from time to time by such party is on file or recorded in any filing or
recording office in the United States or in any other Geographical

 

30

 

 

Territory, except those filed pursuant to the Transaction Documents and the
transactions contemplated thereby.

(i)           Accuracy of Information. All information and other data and any
financial statements furnished by MPROD to the Collateral Agent, the
Administrative Agent, any Lender or the Insurer regarding MPROD in connection
with this Agreement are accurate and correct in all material respects.

SECTION 7. COVENANTS.

 

(a)

Affirmative Covenants of MPROD. Until the Debt Collection Date, MPROD will:

(i)           Compliance with Laws. Comply with all applicable Laws with respect
to the Completed Films (and the Film Rights with respect thereto) except in each
case, individually or in the aggregate, where the failure to so comply could not
reasonably be anticipated to have a Material Adverse Effect.

(ii)          Payment of Taxes. Pay and discharge or otherwise satisfy before
the same shall become subject to penalty, all Taxes imposed upon it or its
property which are due in respect of any Film Rights or Gross Receipts, except
in each case where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings, if any, and reserves in conformity
with GAAP with respect thereto have been provided on the books and records of
MPROD or any consolidated group to which MPROD is a party or the failure to pay
and discharge or otherwise satisfy such Taxes could not reasonably be expected
to have a Material Adverse Effect.

(iii)         Preservation of Existence, Etc. (i) Preserve and maintain its
limited liability company existence, and (ii) qualify and remain qualified in
good standing as a foreign limited liability company under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (iii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7(c); and

 

(iv)

Audits and Reviews.

(A)         Inspections. At any time and from time to time during regular
business hours, upon reasonable advance written notice and at reasonable times
so as not to interfere with the business operations of MPROD, permit MVL, the
Collateral Agent (at the written direction of the Required Lenders) and the
Insurer, or their respective agents, representatives or accountants, at the
expense of MVL:

(1)          no more frequently than annually (so long as no Master Distributor
Default, Event of Default or Potential Event of Default has occurred and is
continuing), to examine and make copies of and abstracts

 

31

 

 

from all books, records and documents (including computer tapes and disks) in
the possession or under the control of MPROD relating to Completed Films or
other Motion Pictures, or any Film Rights or Gross Receipts relating to
Completed Films or any such other Motion Pictures, including any contracts under
which any Gross Receipts are to arise or otherwise relating to any such Film
Rights or Gross Receipts, and to visit the offices and properties of MPROD for
the purpose of examining such materials, and to discuss matters relating to
Completed Films or any such other Motion Pictures, or any Film Rights, Gross
Receipts, the performance by MPROD under the Transaction Documents, Ancillary
Documents and Completion Bonds, in each case, to which it is a party with any of
the executive officers of MPROD having knowledge of such matters; and

(2)          no more frequently than quarterly (so long as no Master Distributor
Default, Event of Default or Potential Event of Default has occurred and is
continuing), to visit the offices and properties of MPROD to perform a review of
the Settlement Reports, their preparation, any information related thereto and
disbursements of funds by MPROD, and to discuss matters relating thereto with
any of the executive officers of MPROD having knowledge of such matters, MPROD
to be notified of the scope of such review reasonably in advance thereof;

provided; to the extent that it is reasonably possible to do so, any such
visitations, inspections and discussions shall be conducted at the same time and
in the same locations as audits of the other Marvel Companies permitted under
the Transaction Documents in order to minimize interference with the business
operations of such Marvel Companies.

(B)         Studio Distributor Audits. MPROD shall promptly deliver to the
Collateral Agent, a written report of the results of each audit of the Studio
Distributor conducted by MPROD or its agents and representatives under the terms
of the applicable Studio Distribution Agreement. MPROD, at the request of the
Control Party, shall conduct an annual audit of each Studio Distributor in
accordance with the terms of the relevant Studio Distribution Agreement, the
scope of which shall be agreed to in advance by the Control Party.

(v)          Keeping of Records and Books of Account. Implement and maintain
administrative and operating procedures (including an ability to recreate
records evidencing Film Rights and Gross Receipts with respect to Completed
Films in the event of the destruction of the originals thereof), and keep and
maintain at such place or places as may from time to time be customary for MPROD
pursuant to its ordinary business practices, all documents, books, records and
other information, reasonably necessary for the identification of all Film
Rights and Gross Receipts with respect to Completed Films.

(vi)         Performance and Compliance with Distribution Agreements and Related
Contracts. At its expense (A)(1) timely perform and comply in all material
respects with

 

32

 

 

all provisions required to be observed by it under each contract to which it is
a party (including each Distribution Agreement) under which any Gross Receipts
are to arise or otherwise relating to any Film Rights with respect to any
Completed Film from time to time, and (2) enforce such contracts in accordance
with their respective terms, (B) enforce the obligations of each Subdistributor
under and in accordance with the terms of the related Distribution Agreement,
(C) cooperate fully with the Control Party in making any claim against such
Subdistributor, and (D) take all such reasonable action under the foregoing to
such end as may be from time to time reasonably requested by MVL or the Control
Party.

(vii)       Insurance. Maintain, without duplication, on its own or through its
parent or other Affiliates (or cause each Production Company to maintain) for
each Motion Picture (x) each of the Required Insurance Coverages (as defined in,
and as and when required under, the applicable Completion Bond) for such Motion
Picture and (y) if the purchase of such insurance policy would be commercially
reasonable, based on MPROD’s reasonable judgment given the location and duration
of production and the cost of such insurance premiums, terrorism insurance and
political risk insurance, for such Motion Picture, in each of (x) and (y) above
naming each of MVL, the Collateral Agent and the Insurer as an additional
insured (collectively, the “Additional Insureds”). Any Motion Picture production
insurance maintained or required to be maintained pursuant to this clause (vii)
shall provide that any cancellation or termination thereof, refusal to renew
thereof or material modification thereto, shall not be effective as to the
Additional Insureds until at least fifteen (15) days after receipt by each of
the Additional Insureds of written notice thereof. Any terrorism insurance or
political risk insurance maintained pursuant to this clause (vii) shall contain
the provisions described in the previous sentence if available on commercially
reasonable terms in MPROD’s judgment. MPROD will not cancel or amend any of the
insurance policies described above without the consent of the Control Party.

(viii)      Completion Bonds. With respect to each Motion Picture produced for
MVL, (x) cause the related Production Company to maintain a customary Completion
Bond with a Completion Guarantor in the amount of the Budget (except to the
extent the Control Party agrees in advance, in writing, to allow for Excluded
Budget Items, in which case such Completion Bond need not cover such Excluded
Budget Items) and covering the “Maximum Interest Amount” and the “Maximum
Charges” (or analogous items covering the maximum interest, costs and expenses
of the Lenders and the Insurer for such Motion Picture) as defined in such
Completion Bond, for such Motion Picture and providing for the required
“Delivery Items” on the Delivery Schedule, and otherwise covering such risks as
is consistent with then customary industry practices, and (y) cause the related
Production Company to enter into a producer’s completion agreement with such
Completion Guarantor, in each of (x) and (y) above substantially in the form of
Annex 7 (excluding the exhibits and schedules thereto which may be changed from
Motion Picture to Motion Picture without the approval of the Control Party to
the extent such change does not diminish in any material respect the rights or
remedies of the Borrower under such Completion Bond, taking into consideration
the differences in each Motion Picture) or with such changes thereto as are
reasonably acceptable to the Control Party. MPROD shall ensure that the “Outside
Delivery Date” (or, with respect to a

 

33

 

 

Completion Guarantor other than IFG, such analogous outside date for delivery)
set forth in any such Completion Bond shall be a date which requires delivery of
the “Mandatory Delivery Items” (as defined in the applicable Completion Bond) to
the applicable Studio Distributor on or before the delivery date that such
Studio Distributor would require if such Studio Distributor were to release such
Motion Picture on the last Friday of the anticipated release window for such
Motion Picture. MPROD will not cancel, amend or replace any Completion Bond
(other than the exhibits and schedules thereto to the extent permitted
hereunder) after the same shall have been issued, or permit the related
Production Company to do so, without the prior written consent of the Control
Party. MPROD will not acknowledge that any Motion Picture has been “delivered”
under any Completion Bond until the Control Party and MPROD have received
written acknowledgment from the applicable Studio Distributor that Delivery of
the “Mandatory Delivery Items” pursuant to the Delivery Schedule has been made
to such Studio Distributor pursuant to the applicable Studio Distribution
Agreement. In the event that the applicable Studio Distributor does not
acknowledge that “Delivery” has been made with respect to any Motion Picture,
MPROD shall assist (without spending any monies) in curing any defect in the
related deliveries. If any defect cannot be cured, MPROD shall fully cooperate
with the beneficiaries of the Completion Bond in making a claim against the
Completion Guarantor.

 

(ix)

Reporting. Furnish to MVL, the Collateral Agent and the Insurer:

(A)         prior to 11:00 a.m. (New York City time), and in accordance with
this Agreement,

(1) on or before the second Business Day preceding each Quarterly Payment Date,
a certificate of the chief financial officer of the Development Company
identifying each Motion Picture which was in production during the related
quarter, setting forth in reasonable detail through the date of such report, (x)
the computation of the costs and expenses of production of such Motion Picture
incurred through such date, (y) the remaining Cost to Complete with respect to
such Motion Picture in the form required by the Completion Guarantor and (z) any
material deviations from the Budget for such Motion Picture;

(2) on or before the second Business Day preceding each Quarterly Payment Date,
(x) a Settlement Report, each as of the close of business of the Master
Distributor on the last day of the immediately preceding quarter, certified to
the best of his knowledge after due inquiry, to be true and correct in all
material respects by the chief financial officer of the Master Distributor, and
(y) a certificate of the chief financial officer of the Master Distributor as to
the absence of any Event of Default or Master Distributor Default or any other
event or circumstance which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default or Master Distributor Default, and

 

34

 

 

(3) as soon as possible and in any event within five (5) Business Days after
MPROD has knowledge of the occurrence of an Event of Default or Master
Distributor Default, or any event or circumstance which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default or Master
Distributor Default, a statement of the chief financial officer of MPROD setting
forth details of such Event of Default, Master Distributor Default or event or
circumstance;

(B)         promptly and in any event within three (3) Business Days after MPROD
has knowledge of the commencement thereof, notice of all actions, suits,
litigation, proceedings and governmental investigations before any court,
arbitrator or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (i) of the type described in the clause
(a) of the definition of “Bankruptcy Event” affecting the Master Distributor,
the Development Company, the Studio Distributor, Marvel Studios, MEI or any
Production Company or (ii) that challenge the transactions contemplated by any
Transaction Document or Completion Bond (including any grant of a security
interest thereunder or the performance by the Development Company or the Master
Distributor of any of its obligations under any Transaction Document or
Completion Bond to which it is a party), or (iii) that base any claim against
the Master Distributor or the Development Company on any such transactions, or
(iv) with respect to any Motion Picture or Completed Film;

(C)         promptly and in any event within five (5) Business Days after MPROD
or Marvel Studios has knowledge of any breach by a Subdistributor of any
material term under any Distribution Agreement which remains uncured;

(D)         prior to the execution thereof, a copy of each Distribution
Agreement (other than the Paramount Agreement), co-financing agreement and
Co-Financing Loan Agreement, or any amendment to any of the foregoing or the
Paramount Agreement, followed by an executed copy of such agreement or
amendment; and

(E)          such other information, documents, records or reports respecting
the Motion Pictures, or any Film Rights relating thereto, or the condition or
operations, financial or otherwise, of MPROD, to the extent the same are in the
possession or control of MPROD, as MVL or the Control Party may from time to
time reasonably request in order to confirm that MPROD is in compliance with the
terms and provisions of the Transaction Documents and Completion Bonds to which
it is a party.

(x)          Adverse Claims. Take all actions necessary to release or terminate
all Adverse Claims created by or through it, of which it has knowledge, upon or
with respect to any Film Rights, other than Permitted Liens.

(xi)         Further Assurances. From time to time, at the expense of MVL, MPROD
shall promptly execute and deliver (and cause any applicable Production Company
to

 

35

 

 

execute and deliver) all further instruments and documents, and take all further
action (and cause any applicable Production Company to take all further action)
consistent with the terms of this Agreement, that MVL, the Collateral Agent or
the Control Party may reasonably request in order to enable MVL, the Collateral
Agent, the Administrative Agent, the Control Party or any Lender to exercise or
enforce any of its rights under this Agreement, the Master Distributor Security
Agreement, any Distribution Agreement or any Production Services Agreement.

(xii)       Affiliate Producer. With respect to any Motion Picture for which an
Affiliate of MPROD is hired as a producer (an “Affiliate Producer”), MPROD, in
its capacity as the Development Company, shall enter into an agreement with such
Affiliate pursuant to which such Affiliate Producer shall be entitled to the
following:

(A)         the Fixed Producer Fee with respect to such Motion Picture payable
according to the following schedule: twenty percent (20%) during pre-production,
sixty percent (60%) over the course of scheduled principal photography, ten
percent (10%) over the course of scheduled post-production, and ten percent
(10%) on “delivery” to, and acceptance of, the Completed Film by the Studio
Distributor;

(B)         the Back-End Producer Fee with respect to such Completed Film; and

(C)         a credit for each Motion Picture in substantially the form “Produced
by __________” (where the blank would be completed by inserting the name(s) of
the producer(s)) (“Producer Credit”) as follows: (i) on screen in the main
titles (i.e., where the individual credits for the principal cast and the
director appear, whether located at the beginning or the end of the Motion
Picture), on a separate card shared only with the other individual producers of
the Motion Picture (provided if such card is shared the Producer Credit shall be
in first position), on all positive prints of the Motion Picture in a size of
type not less than seventy five percent (75%) of the size of type used to
display the regular title of the Picture on screen in said main titles; (ii) in
the billing block portion of all paid advertisements (“Paid Ads”) issued by or
under the direct control of MPROD in a size of type not less than seventy five
percent (75%) of the size of the regular title of the Motion Picture in such
Paid Ad. If the director and/or writer of the Motion Picture is accorded
individual credit in the billing block of any Excluded Ads, other than Special
Ads, or the packaging or covers for Video Items, then the Producer Credit shall
also be accorded in the billing block of said Excluded Ads, and if the director
is accorded a “film by” credit or any other person or entity (except for MPROD
or the financiers or other distributors) is accorded a production credit in
connection with the Motion Picture in the billing block of any Excluded Ads,
other than Special Ads, or in the billing block on the packaging for any Video
Items, then the Affiliate Producer shall also receive a production credit (the
form of which to be mutually agreed upon) shall also be accorded in the billing
block of said Excluded ads or on the packaging for such Video Items.

 

36

 

 

(b)          Affirmative Covenants of MVL. Until the Debt Collection Date, MVL
will provide the Master Distributor from time to time with all information,
other data and any financial statements with respect to MVL as necessary, and
sufficiently in advance of the date such report is due, to allow the preparation
by the Master Distributor of each Settlement Report.

 

(c)

Negative Covenants. Until the Debt Collection Date, MPROD will not:

(i)           Sales, Liens, Etc. Except as contemplated (which shall include
those activities taken in furtherance of the production and distribution of
Motion Pictures) by any of the Transaction Documents, sell, assign (by operation
of Law or otherwise) or otherwise transfer, or grant any option or license with
respect to, or create, incur, assume or suffer to exist any Adverse Claim upon
or with respect to any Film Rights or its right to receive any Gross Receipts
from time to time, or any Gross Receipts which are actually received by MPROD
from time to time in respect of any Completed Films, or those portions of any
contract under which any such right to receive Gross Receipts is to arise or any
such Film Rights are created, or upon or with respect to the Collection Account,
or sign or file (or permit any Subdistributor to sign or file), under the UCC or
other Law of any jurisdiction of the United States or under the Laws of any
other jurisdiction, a financing statement or other similar document (including
any copyright mortgage) covering any of the foregoing that names MPROD as
debtor, grantor or assignor, or sign any security agreement authorizing any
secured party thereunder to file such financing statement or other similar
document covering any of the foregoing, excluding, however, from the operation
of the foregoing restrictions the Permitted Liens.

(ii)          Merger, Consolidation and Disposition of Assets. Consolidate or
merge with, or sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to, any other Person.

(iii)        Amendment, Etc. of Transaction Documents. Other than as pursuant to
the express terms hereof or the terms of the other Transaction Documents,
Completion Bonds or the Assignment Agreement, (x) cancel or terminate any
Transaction Document to which it is a party or any Completion Bond or consent to
or accept any cancellation or termination thereof or of the Assignment
Agreement, or waive any default under or breach of any material term or
condition of any Transaction Document to which it is a party or any Completion
Bond or the Assignment Agreement without the prior written consent of the
Control Party, or at the direction of the Control Party as provided herein and
in the Insurance Agreement, or (y) amend, modify or waive any of the terms of a
Studio Distribution Agreement set forth in the definition of Approvable
Distribution Term Change or fail to comply with the terms of Section 4 of that
certain MEI Covenant Letter dated as of August 31, 2005 executed by MEI for the
benefit of the Secured Parties.

(iv)         Studio Distribution Agreements. Enter into any Studio Distribution
Agreement with a Studio Distributor (i) that contains an Approvable Distribution
Term Change if the Control Party has not consented, in its sole discretion, to
such Approvable Distribution Term Change or (ii) if any other provisions of such
Studio Distribution Agreement, that the Control Party determines, in its
reasonable judgment, will have a

 

37

 

 

material adverse effect on the rights of the Secured Parties under the Credit
Agreement or on the Control Party under the Transaction Documents taken as a
whole and as in effect as of the Closing Date have not been consented to by the
Control Party; provided, however, that the Control Party must advise MPROD in
writing of the specific terms causing it to withhold consent.

(v)          Motion Pictures. Engage in the principal photography of more than
two (2) Motion Pictures at any given time, provided, that if the Release Date
for the for the Motion Picture related to the first Initial Funding which is a
Film-Related Advance occurs in 2009, MPROD may engage in the principal
photography of three (3) Motion Pictures at the same time during the twenty-four
(24) month period following the release of such Motion Picture.

SECTION 8. COPYRIGHTS.

With respect to any Completed Film, the Master Distributor hereby agrees to
cause, at the expense of and on behalf of MVL, each such Completed Film to
contain a copyright notice in the name of MVL and such other party as may be
legally entitled to be designated as the lawful copyright claimant in compliance
with the Universal Copyright Convention. The Master Distributor further agrees,
at the expense of MVL, to protect and defend such copyrights and other related
properties (including the Property contained in such Completed Film) against any
and all infringements thereof, in each case in accordance with then current
industry practices and applicable Law and in the reasonable judgment of MPROD.
MVL hereby designates the Master Distributor as its attorney-in-fact to transact
all matters in all applicable venues, including making all filings and
registrations with respect to all of MVL’s rights in and to the copyrights in
each Completed Film, and to secure copyright registrations in the name of MVL
with respect thereto and to take reasonable steps at the expense of MVL to
enforce such copyrights and related rights against any and all infringements
thereof, and MVL shall cooperate with the Master Distributor as reasonably
requested in connection with any of the foregoing. MVL agrees that the foregoing
designations constitute a power coupled with an interest, are with respect to
each Completed Film and may be exercised in the Master Distributor’s discretion
(in accordance with then current industry practices and in good faith).

SECTION 9. TRADEMARKS.

(a)          Maintenance and Enforcement of Licensed Marks. MVL (as a licensee
of Licensed Marks) and the Master Distributor acknowledge that any Licensed
Marks must be continuously supervised, managed and maintained under applicable
Laws and under standards set by owners of the applicable trademarks, and they
shall supervise, manage and maintain such Licensed Marks in accordance with
applicable Law and with the standards set by the owners of the applicable
trademarks. MVL and the Master Distributor shall cooperate with each other, at
MVL’s expense, in maintaining, supervising and managing such Licensed Marks and
securing any additional trademark or service mark registrations for such
Licensed Marks on behalf of, and in the name of, MRI as of the owner of the
applicable Licensed Marks.

(b)          Quality Control of Licensed Marks. The Master Distributor hereby
covenants and agrees that it shall maintain the same high quality control
standards that each Marvel Company

 

38

 

 

has used up to the execution of this Agreement for products and services sold
under or associated with any of its trademarks or any Licensed Mark, and that it
shall supervise, manage and maintain any Licensed Marks included in the Film
Rights with respect to each Completed Film in accordance with applicable Law and
with the standards heretofore set by MRI as the owner of the applicable Licensed
Marks.

(c)          Continuing Obligations. In the event that MVL exercises its right
to replace the Master Distributor, the obligations of the Master Distributor
under subsections (a) and (b) above shall continue and the Master Distributor
shall continue to maintain, enforce and exercise quality control of any Licensed
Marks with respect to each Completed Film.

SECTION 10. CREDITS.

The parties hereto agree that, until an Event of Default shall have occurred and
be continuing under the Credit Agreement, the following provisions regarding
credits shall be applicable for each Motion Picture, to the extent required
under the MVL License Agreement:

(a)          Production Credit. Subject to the approval provisions set forth in
Section 13.5 of the MVL License Agreement, such Motion Picture will contain a
production credit in substantially the form “A Marvel Enterprises Production” on
screen and in the billing block of all Paid Ads issued by or under the direct
control of MVL in connection with each Motion Picture (“Production Credit”). The
Production Credit shall be above or before the title of each Motion Picture on
screen unless all principal credits (including the “directed by,” “film by” and
other “production” credits) are accorded in the end titles and shall be above or
before the regular title in the billing block of Paid Ads. The Production Credit
may be shared (and accorded either on separate cards or on a shared card or
combined in substantially the form “A Marvel Enterprises/_________ Production”),
but the Production Credit shall be in first position of production credits
accorded on each Motion Picture. The Production Credit shall be in a size no
smaller than any other “production” or “film by” credit on screen and in the
billing block of Paid Ads. The Production Credit shall appear in all Excluded
Ads, except for Special Ads, in which any “film by” or other “production” credit
appears in the billing block, and shall appear on the packaging of all Video
Items if any “film by” or other “production” credit appears in the billing block
on such items. Whenever the Production Credit is to be accorded hereunder, such
credit shall be accorded in conjunction with the artwork title if any other
“production” credit is accorded in conjunction with the artwork title on such
Paid Ad or other item.

(b)          Logo Credit. Subject to the approval provisions set forth in
Section 13.5 of the MVL License Agreement, such Motion Picture will contain
MEI’s animated logo (which shall be in a form provided by MRI and which shall
appear immediately following the Studio Distributor’s animated logo: (i) on
screen prior to the main titles of each Motion Picture, and (ii) on the
theatrical trailer for each Motion Picture if the animated logo of any party
appears on such theatrical trailer. MEI’s static “box” logo supplied by MRI
shall be accorded below the billing block of all print-medium Paid Ads and
theater posters for each Motion Picture, and shall be positioned in the lower
left corner. MEI’s “box” logo shall also be accorded in all print-medium
Excluded Ads in which a billing block appears or in which the logo of another
party appears.

 

39

 

 

(c)          Presentation Credit. Subject to the approval provisions set forth
in Section 13.5 of the MVL License Agreement, such Motion Picture will contain a
presentation credit in substantially the form “A Marvel Enterprises
Presentation” on screen and in the billing block of all Paid Ads in connection
with each Motion Picture (“Presentation Credit”). The Presentation Credit shall
be above or before the title of each Motion Picture on screen unless all
principal credits (including the “directed by,” “film by” and other “production”
credits) are accorded in the end titles and shall be above or before the regular
title in the billing block of Paid Ads. The Presentation Credit may be shared
with the Studio Distributor (as defined in the Master Agreement), and accorded
either on separate cards or on a shared card or combined in substantially the
form “Presented by [Studio Distributor] and Marvel Enterprises” on each Motion
Picture. The Presentation Credit shall be in a size no smaller than any other
“presentation” or “film by” credit on screen and in the billing block of Paid
Ads. The Presentation Credit shall appear in all Excluded Ads, except for
Special Ads, in which any “film by” or other “production” credit appears in the
billing block, and shall appear on the packaging of all Video Items if any “film
by” or other “presentation” credit appears in the billing block on such items.
Whenever the Presentation Credit is to be accorded hereunder, such credit shall
be accorded in conjunction with the artwork title if any other “presentation”
credit is accorded in conjunction with the artwork title on such Paid Ad or
other item.

(d)          Executive Producer Credit. MPROD may designate an individual to be
accorded executive producer credit (“Executive Producer Credit”) in
substantially the form “Executive Producer:___________,” which credit may be
shared. The Executive Producer Credit shall be accorded either on a separate
card or on a shared card, in the main titles (i.e., where the “produced by”
credit appears, whether located at the beginning or end of the Motion Picture)
on all positive prints of each Motion Picture and in the billing block of all
Paid Ads, other than Excluded Ads, issued by or under the direct control of MVL
in connection with each Motion Picture. The Executive Producer Credit shall be
in a size no smaller than the individual credit accorded to any other producer
or executive producer of the Motion Picture on screen and in the billing block
of any Paid Ad. The Executive Producer Credit shall appear in all Excluded Ads,
except for Special Ads, and on the packaging of all Video Items if individual
credit is accorded in a billing block to any other producer or executive
producer of the Motion Picture.

(e)          Co-Producer Credit. If MPROD designates Stan Lee to receive the
Executive Producer Credit, then MPROD may designate an individual to receive
co-producer credit (“Co-Producer Credit”) in substantially the form “Co-Produced
By:___________,” which credit may be shared and provided such party renders
services on the Motion Picture. The Co-Producer Credit shall be accorded either
on a separate card or on a shared card, in the main titles (i.e., where the
Executive Producer Credit appears, whether located at the beginning or end of
the Motion Picture) on all positive prints of each Motion Picture and in the
billing block of full-page Paid Ads, other than Excluded Ads, issued by or under
the direct control of MVL in connection with each Motion Picture which appear in
the “Los Angeles Times,” “The New York Times,” “Daily Variety” and “The
Hollywood Reporter” and in so-called “one-sheet” theater posters for each Motion
Picture. The Co-Producer Credit shall be in a size no small than the individual
credit to any other co-producer of the Motion Picture on screen and in the
billing block of any Paid Ad. The Co-Producer Credit shall appear in all
Excluded Ads, except for Special Ads, and

 

40

 

 

on the packaging of all Video Items if individual credit is accorded in a
billing block to any other co-producer of a Motion Picture.

(f)           Exclusions and Exceptions. The Paid Ad credit obligations shall
not apply to the following Paid Ads (“Excluded Ads”): group, list, institutional
or so-called teaser advertising; special advertising (e.g., announcements of
commencement and/or completion of principal photography, advertising regarding
box office gross receipts, etc.); announcement advertising; advertising relating
primarily to the Source Material upon which a Motion Picture is based, or to the
author, any member of the cast, the director(s), writer(s) or any other
personnel involved with the production of the applicable Motion Picture;
so-called “award” or “congratulatory” advertisements, including advertisements
or announcements relating to consideration or nomination for an award; trailers
(including promotional films) or other screen, radio or television advertising;
advertising in narrative form; advertising for film festivals, film markets and
the like; advertising one-half page (or the equivalent in SAU’s) in size or
less; outdoor advertising (including, but not limited to so-called 24-sheets);
theater display advertising; advertising in which no credit is accorded other
than credit to actors and/or to any other company financing or distributing the
applicable Motion Picture. The following shall not be considered Paid Ads or
Excluded Ads for any purpose hereunder: videocassettes, videodiscs and other
home video devices and the covers, packages, containers or jackets therefor
(“Video Items”) and other advertising not relating primarily to the applicable
Motion Picture.

(g)          Special Ads. “Special Ads” refers to award, congratulatory or
nomination advertising in which the honoree is the only individual accorded
credit or special advertising (e.g., advertising announcing the box office gross
receipts of the Motion Picture).

(h)          General Credit Terms. All references to “size” however stated,
whether as a percentage or otherwise, shall mean height, width, boldness and
thickness of the lettering used in the credit and, if applicable, the duration
of the credit on screen. No casual or inadvertent failure of MVL or any failure
of any other third party to comply with the credit provisions of this Agreement
shall constitute a breach of this Agreement by MVL. In the event of MVL’s
failure to comply with any of its credit obligations hereunder, MVL shall, upon
receipt of written notice of such failure, use good faith reasonable efforts to
correct such failure in Paid Ads and domestic prints for the applicable Motion
Picture on a prospective basis only, i.e., those Paid Ads (if any) or domestic
prints (if any), prepared after MVL’s receipt of such notice (allowing for
adequate time after receipt of notice to implement such correction). All other
credit matters shall be determined by MVL in its sole discretion.

SECTION 11. INDEMNITIES.

(a)          Indemnities. Without limiting any other rights which any
Indemnified Party may have hereunder or under applicable Law, MPROD hereby
agrees to indemnify each Indemnified Party from and against any and all claims,
damages, losses, liabilities and out of pocket expenses (including reasonable
fees and disbursements of counsel) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of, or relating to, or in
connection with, (1) any representation or warranty made by MPROD (or any of its
Responsible Officers) under this Agreement, the Master Distributor Security
Agreement or any supplement thereto, any Distribution Agreement, any Completion
Bond or any agreement related to a Co-Financing

 

41

 

 

Transaction which shall have been incorrect in any material respect when made,
without giving effect to any clauses therein relating to materiality or Material
Adverse Effect, (2) a failure of MPROD to perform or observe its obligations
under this Agreement, the Master Distributor Security Agreement or any
supplement thereto, any Distribution Agreement, any Completion Bond or any
agreement related to a Co-Financing Transaction, without giving effect to any
clauses therein relating to materiality or Material Adverse Effect, (3) any
action by MPROD in contravention of this Agreement, or failure to act by MPROD
in accordance with the requirements of this Agreement that would result in the
failure to vest and maintain in favor of MVL, legal and equitable title to, and
ownership of, the Film Rights for each Completed Film, free and clear of any
Adverse Claim, (4) any action by MPROD that would result in the failure to vest
and maintain in MVL a first priority perfected security interest in any of the
Collateral under the Master Distributor Security Agreement, free and clear of
any Adverse Claim other than Permitted Liens, (5) the failure of MPROD to remit
Gross Receipts received by it pursuant to Section 3(f)(B) to the Collection
Account as required herein, (6) the failure by MPROD to comply with any
applicable Law, (7) any failure of MPROD to pay when due any Taxes owed by it,
or (8) the commingling of amounts received in respect of Gross Receipts with
other funds of any Marvel Company. Without limiting or being limited by the
foregoing, MPROD agrees to pay, on demand, to each Indemnified Party any and all
amounts necessary to indemnify such Indemnified Party from and against any and
all Indemnified Amounts relating to or resulting from:

(i)           any dispute, claim, offset or defense of a Subdistributor to the
payment of any amounts owing under a Subdistributor Agreement to the extent
arising out of any breach by MPROD of a material obligation under such
Subdistributor Agreement; or

(ii)          any investigation by a third party, litigation or proceeding
related to any of the matters referred to above in this Section 11 or any
investigation by a third party, litigation or proceeding with respect to any
action, or failure to act, by MPROD under any of the Transaction Documents or
Completion Bonds to which it is a party.

Notwithstanding anything in this Section 11 to the contrary, MPROD shall have no
obligation to indemnify any Indemnified Party under this Section 11 in respect
of Indemnified Amounts to the extent resulting from the gross negligence or
willful misconduct on the part of such Indemnified Party.

(b)          Action or Proceeding. Promptly after receipt by an Indemnified
Party of notice of the commencement of any action or proceeding involving a
claim referred to in subsection (a) above, such Indemnified Party shall, if a
claim in respect thereof is to be made against MPROD under such subsection (a),
promptly give notice to MPROD of the commencement of such action or proceeding;
provided, however, that the failure of such Indemnified Party to give any such
notice shall not (i) relieve MPROD of its obligations under such subsection (a),
except to the extent that such failure results in the forfeiture of rights or
defenses and MPROD incurs an increased obligation to such Indemnified Party
under such subsection (a) on account of such failure, and (ii) in any event
relieve MPROD from any liability with respect to such Indemnified Party which
MPROD may have otherwise on account of this Agreement or any other Transaction
Document or Completion Bond. If any such action or proceeding is brought against
any Indemnified Party, unless in the reasonable opinion of counsel for such
Indemnified Party a

 

42

 

 

conflict of interest between such Indemnified Party and MPROD may exist in
respect of such action or proceeding and representation of both would be
inappropriate, MPROD shall be entitled to participate in and to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Party.
MPROD shall not, without the prior written consent of such Indemnified Party,
effect any settlement of any such pending or threatened action or proceeding,
unless such settlement includes (x) an unconditional release of the Indemnified
Party from all liability on claims that are the subject matter of such action or
proceeding, (y) no admission or acknowledgment of culpability or wrongdoing by
such Indemnified Party and (z) no provision for any nonmonetary relief to any
Person to be performed by such Indemnified Party.

SECTION 12. PERFORMANCE SUPPORT.

(a)          Marvel Studios to Perform. Marvel Studios hereby agrees that if
MPROD shall fail at any time to perform any of the covenants, agreements, terms,
conditions and indemnities to be performed and observed by MPROD under and
pursuant to this Agreement, the Master Distributor Security Agreement, each
Production Services Agreement and each other document executed and delivered by
MPROD in connection with any such agreements (collectively, the “MPROD
Obligations”), Marvel Studios shall, upon the earlier of (i) receipt of written
notice of such failure from MVL or any Indemnified Party or (ii) otherwise
obtaining knowledge of such failure, immediately cause to be performed such
MPROD Obligations. This undertaking is in no way conditioned upon any
requirement that MVL (or its assigns) first attempt to proceed against MPROD.
Marvel Studios further agrees, as the principal obligor, to pay to MVL (and its
assigns) all reasonable incremental costs and expenses (including court costs
and legal expenses) incurred or expended by MVL (and its assigns) in connection
with the enforcement of the MPROD Obligations, together with interest on amounts
recoverable hereunder from the time when such amounts become due until payment,
at a rate of interest equal to the Default Rate (calculated as if such amount
due were an Advance under the Credit Agreement).

(b)          Waivers. Marvel Studios irrevocably waives all defenses that at any
time may be available in respect of the MPROD Obligations to the extent that
Marvel Studios is considered to be an insurer or surety hereunder.

(c)          Unenforceability of MPROD Obligations; Effect of Bankruptcy.
Notwithstanding (i) any change of ownership of MPROD or the insolvency,
bankruptcy or any other change in the legal status of MPROD; (ii) the change in
or the imposition of any law, decree, regulation or other governmental act which
does or might impair, delay or in any way affect the validity, enforceability or
the payment when due of the MPROD Obligations; or (iii) if any of the moneys
included in the MPROD Obligations have become irrecoverable from MPROD for any
other reason other than final payment in full thereof, this Agreement shall
nevertheless be binding on Marvel Studios. The obligations of Marvel Studios
hereunder shall survive the insolvency of MPROD and the commencement of any case
or proceeding by or against MPROD under the federal bankruptcy code or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes. No automatic stay under the federal bankruptcy code with respect to
MPROD or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which MPROD is subject shall postpone the obligations
of Marvel Studios hereunder.

 

43

 

 

(d)          Representations and Warranties. Marvel Studios hereby represents
and warrants to MVL that:

(i)           Existence and Standing. Marvel Studios is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so hold could not reasonably be expected to have a Material
Adverse Effect.

(ii)          Authorization, Execution and Delivery; Binding Effect. Marvel
Studios has the corporate power and authority and legal right to execute and
deliver this Agreement, perform its obligations hereunder and consummate the
transactions herein contemplated. The execution and delivery by Marvel Studios
of this Agreement, the performance of its obligations and the consummation of
the transactions contemplated hereunder have been duly authorized by proper
corporate proceedings, and Marvel Studios has duly executed and delivered this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
Marvel Studios, enforceable against Marvel Studios in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(iii)         No Conflict. The execution and delivery by Marvel Studios of this
Agreement and the performance of its obligations hereunder do not contravene or
violate (1) its certificate of incorporation or by-laws, (2) any law, rule or
regulation applicable to it except where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect, (3) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Marvel Studios.

(iv)         Litigation. There are no actions, suits or proceedings pending or,
to the best of Marvel Studios’ knowledge threatened against or affecting Marvel
Studios or any of its properties, in or before any court, arbitrator or other
body, other than those which could not reasonably be expected to have a Material
Adverse Effect. Marvel Studios is not in default with respect to any order of
any court, arbitrator or governmental body which could reasonably be expected to
have a Material Adverse Effect.

(e)          Non-Discrimination. MSI agrees that it shall cause MPROD to have
and maintain, or shall make available to MPROD as determined in good faith by
MSI, creative and other personnel sufficient for MPROD to perform its
obligations as Development Company under the Transaction Documents (taking into
account the schedules of development and production of motion pictures developed
or produced by MSI or its affiliates not subject to this Master Agreement), and
it shall allocate such creative and other personnel to the motion pictures in
development or production under this Master Agreement (taking into account the
schedules of

 

44

 

 

development and production of such motion pictures). Subject to the foregoing,
in performing its obligations hereunder, MSI agrees that it shall cause the
Development Company not to discriminate against the Motion Pictures in
development or production under this Master Agreement in favor of other motion
pictures in development or production by MSI or its affiliates.

SECTION 13. MISCELLANEOUS.

(a)          Amendments, Etc.; Integration. Except as permitted by this
Agreement, no amendment, supplement, modification or waiver of any provision of
this Agreement, and no consent to any departure therefrom, shall in any event be
effective unless (i) the same shall be in writing and signed by MPROD, MVL,
Marvel Studios and the Control Party and (ii) a copy of such writing shall have
been delivered in advance of the signing thereof to each Rating Agency, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it is given. In the case of any waiver, MPROD,
MVL and Marvel Studios shall be restored to their former position and rights
hereunder, and any Master Distributor Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Master Distributor Default, or impair any right consequent thereon. This
Agreement, together with the Annexes hereto and the other Transaction Documents
executed in connection herewith, contains a final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

(b)          Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telefacsimile or other teletransmission communication) and mailed, telefaxed or
otherwise teletransmitted or delivered, as to each Lender, the Administrative
Agent, the Collateral Agent and the Insurer at its address or telefacsimile
number set forth in the Credit Agreement, and as to MPROD, Marvel Studios, MVL
or the Rating Agencies, at their respective addresses or telefacsimile numbers
set forth below or at such other address or telefacsimile number as shall be
designated by such party in a written notice to such other parties:

if to MPROD:

MVL Productions LLC

9242 Beverly Boulevard

Suite 350

Beverly Hills, CA 90210

Attention: President

Telefacsimile: 310-285-9825

 

if to Marvel Studios:

Marvel Studios, Inc.

9242 Beverly Boulevard

Suite 350

 

 

45

 

Beverly Hills, CA 90210

Attention: President

Telefacsimile: 310-285-9825

 

if to MVL:

MVL Film Finance LLC

9242 Beverly Boulevard

Suite 350

Beverly Hills, CA 90210

Attention: President

Telefacsimile: 310-285-9825

 

in the case of MPROD, Marvel Studios or MVL, with a copy to:

Marvel Enterprises, Inc.

417 5th Avenue

New York, New York 10016

Attention: General Counsel

Telefacsimile: 212-576-4005

 

and

Liner Yankelevitz Sunshine & Regenstreif LLP

1100 Glendon Avenue, 14th Floor

Los Angeles, California 90024

Attention: Joshua B. Grode, Esq.

Telefacsimile: 310-500-3501

 

if to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Attention: Asset-Backed Monitoring

Telefacsimile: 212-553-1350

 

if to S&P:

Standard & Poor’s Rating Services

55 Water Street

New York, New York 10004

Attention: Asset-Backed Surveillance Department

Telefacsimile: 212-438-2435

 

 

All such notices and communications shall, when mailed, telefaxed or otherwise
teletransmitted, be effective when received through the mails or when telefaxed
or otherwise teletransmitted respectively; provided that if (i) the date of such
receipt through the mails or such telefax or teletransmission, as applicable, is
not a day on which commercial banks are open for business in the city specified
by the recipient as its address for notices or (ii) such receipt or such telefax
or

 

46

 

 

teletransmission, as applicable, occurs after 5:00 p.m. local time for the
recipient, then, in either such case, such notice or communication shall be
effective on the first following day on which commercial banks are open for
business in such city.

(c)          No Waiver; Remedies. No failure on the part of MVL, MPROD, Marvel
Studios, the Collateral Agent, the Insurer or any other Indemnified Party to
exercise, and no delay by any such Person in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive or in limitation of any other right or remedy provided by Law.

(d)          Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of MPROD (in its capacities as Development Company and
Master Distributor), Marvel Studios, MVL, and their respective successors and
permitted licensees and assigns, provided that, except to the extent effected or
permitted pursuant to the terms of the Transaction Documents including this
Agreement, none of MPROD (in either its capacity as Development Company or
Master Distributor), Marvel Studios or MVL shall have the right to assign any of
its rights or obligations hereunder or any interest herein without the prior
written consent of the Control Party and the other party hereto. This Agreement
shall create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Debt Collection Date; provided, however, the indemnity provisions of Sections 11
and the provisions set forth in Sections 13(e), (g), (h) and (l) shall be
continuing and shall survive any termination of this Agreement.

(e)          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(f)           Third Party Beneficiaries. Each of the Master Distributor,
Development Company, Marvel Studios and MVL hereby agrees that the Collateral
Agent, the Insurer and each other Indemnified Party are beneficiaries of this
Agreement, and the Collateral Agent, the Insurer and each other Indemnified
Party may enforce this Agreement as if it were a party hereto.

 

(g)

Consent to Jurisdiction.

(i)           Each of MVL, MPROD (in its capacities as Master Distributor and
Development Company) and Marvel Studios hereby irrevocably submits to the
nonexclusive jurisdiction of any New York State or Federal court sitting in the
Borough of Manhattan, The City of New York, and any appellate court having
jurisdiction over appeals with respect to matters heard in any such court, in
any action or proceeding arising out of or relating to this Agreement or any
other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto, and each of MVL, MPROD and Marvel Studios hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or in

 

47

 

 

such Federal court. Each of MVL, MPROD and Marvel Studios irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such an action or proceeding. Each of MVL, MPROD and
Marvel Studios irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to such
Person at its address specified in Section 13(b). Each of MVL, MPROD and Marvel
Studios agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.

(ii)          Nothing in this Section 13(g) shall affect the right of the
Collateral Agent or any other Indemnified Party to serve legal process in any
other manner permitted by Law or affect the right of the Collateral Agent, the
Insurer or any other Indemnified Party to bring any action or proceeding against
MVL, MPROD, Marvel Studios or their respective properties in the courts of other
jurisdictions.

(h)          No Proceedings. Each of MPROD and Marvel Studios hereby agrees that
it will not institute against MVL any bankruptcy proceeding until the later of
(i) the termination of the transactions contemplated hereby and by the other
Transaction Documents and (ii) one year and one day after the Debt Collection
Date.

(i)           Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telefacsimile shall constitute delivery of a manually executed
counterpart of this Agreement. In case any provision in or Obligation under this
Agreement should be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
Obligations, or of such provision or Obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(j)           Headings. The headings in the Sections and clauses of this
Agreement are for convenience of reference only and shall not limit or otherwise
affect any of the terms hereof.

(k)          Consent and Agreement. MVL hereby notifies MPROD and Marvel Studios
of the grant by MVL to the Collateral Agent for the benefit of itself, the
Lenders and the other Indemnified Parties of a security interest in and to all
of the “Collateral” as defined in and under the Credit Agreement by MVL to the
Collateral Agent, including all of MVL’s right, title and interest in and to
this Agreement, each other Transaction Document, each Completion Bond and each
Ancillary Document. Each of MPROD and Marvel Studios hereby acknowledges notice
of, and consents to, such grant, and in connection therewith each of MPROD (in
its capacities as each of the Master Distributor and Development Company) and
Marvel Studios hereby agrees for the benefit of the Collateral Agent, such
Lenders and such other Indemnified Parties that, the Collateral Agent (with the
consent or at the written direction of the Control Party) shall be entitled to
exercise any and all of MVL’s rights and remedies under this Agreement, each
other Transaction Document, each Completion Bond, and each Ancillary Document.
In connection with any foreclosure on the Collateral after an Event of Default,
the Control Party may terminate

 

48

 

 

this Agreement upon notice to MPROD, Marvel Studios and MVL; provided, however,
that such termination shall not discharge MPROD from any of its Obligations
hereunder which are existing on the date of such termination or which, by their
terms, survive termination of this Agreement.

(l)           WAIVER OF JURY TRIAL. EACH OF MPROD, MVL AND MARVEL STUDIOS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE ACTIONS OF ANY MARVEL
COMPANY, MVL OR ANY INDEMNIFIED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF AND FOR ANY COUNTERCLAIM THEREIN.

(m)         Force Majeure. If either party’s performance hereunder is prevented
by reason of an event of Force Majeure, then during the existence of such event,
the effected party shall not be liable for its failure to timely perform its
obligations hereunder and this Agreement shall be extended for a period equal to
the delay caused by the occurrence of the Force Majeure.

(n)          Remedies. In the event of any breach of this Agreement by MPROD,
the rights and remedies of MVL and each Indemnified Party shall include the
right to recover damages, if any, and any and all other remedies available at
law or in equity, provided, however, that neither MVL nor any Indemnified Party
shall be entitled to seek, and neither MVL nor any Indemnified Party shall seek,
to enjoin or restrain the Master Distributor’s distribution or exhibition of any
Motion Picture for which there has been an Initial Funding, or the use,
publication or dissemination of any advertising, promotional or publicity
materials issued in connection with any such Motion Picture.

(o)          Obligations of MPROD. Except as set forth herein, no recourse for
any Obligations of MPROD will be had against any organizer, stockholder,
officer, director, member, manager, employee, agent or Affiliate of MPROD,
including, without limitation, any Marvel Company other than Marvel Studios; it
being expressly agreed and understood that this Agreement and all amounts due by
MPROD hereunder are solely limited liability company obligations of MPROD, and
that no personal liability whatsoever will attach to or be incurred by any
organizer, stockholder, officer, director, member, manager, employee, agent or
Affiliate of MPROD including, without limitation, any Marvel Company other than
Marvel Studios.

* * * * *

 

49

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

MVL FILM FINANCE LLC

 

By: /s/ John Turitzin

 

Name: John Turitzin

 

 

Title:

Executive Vice President

 

 

MVL PRODUCTIONS LLC,

 

as Development Company and Master Distributor

 

By: /s/ John Turitzin

 

Name: John Turitzin

 

 

Title: Executive Vice President

 

 

 

 

MARVEL STUDIOS, INC.

 

By: /s/ John Turitzin

 

Name: John Turitzin

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 